Exhibit 10.11

 

 

KAPSTONE PAPER AND PACKAGING CORPORATION
KAPSTONE KRAFT PAPER CORPORATION

 

 

$40,000,000

 

 

8.30% SENIOR SECURED NOTES DUE JULY 1, 2015

 

 

--------------------------------------------------------------------------------

 

NOTE PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------

 

 

Dated as of July 1, 2008

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(Not Part of Agreement)

 

 

 

 

Page

 

 

 

 

1.

AUTHORIZATION OF ISSUE OF NOTES

 

1

 

 

 

 

2.

PURCHASE AND SALE OF NOTES

 

1

 

 

 

 

3.

CONDITIONS OF CLOSING

2

 

 

 

 

3A.

Documents

2

 

3B.

Opinion of Purchasers’ Special Counsel

4

 

3C.

Opinion of Company’s and Guarantors’ Counsel

5

 

3D.

Representations and Warranties; No Default; Satisfaction of Conditions; Material
Adverse Effect

5

 

3E.

Purchase Permitted By Applicable Laws; Approvals

5

 

3F.

Title Insurance, Surveys and Environmental Assessments

6

 

3G.

Certificates of Insurance

6

 

3H.

Material Adverse Change

6

 

3I.

New Credit Agreement

6

 

3J.

Termination of Existing Credit Agreement

7

 

3K.

Kraft Acquisition

7

 

3L.

Note Assignment; BONY Documents; SCANA Side Letters; Underwriting Agreement;
Warrants; International Paper Purchase Agreement

7

 

3M.

Financial Information

8

 

3N.

Capitalization

8

 

3O.

Debt

8

 

3P.

Intercompany Subordinated Note

8

 

3Q.

Fees and Expenses

9

 

3R.

Structuring Fee

9

 

3S.

Proceedings

9

 

 

 

 

4.

PREPAYMENTS

9

 

 

 

 

4A(1).

Required Prepayments

9

 

4A(2).

Required Prepayment Pursuant to Intercreditor Agreement

9

 

4B.

Optional Prepayment With Yield-Maintenance Amount

9

 

4C.

Notice of Optional Prepayment

10

 

4D.

Partial Payments Pro Rata

10

 

4E.

Offer to Prepay Notes upon a Senior Debt Prepayment Event

10

 

4F.

No Acquisition of Notes

11

 

 

 

 

5.

AFFIRMATIVE COVENANTS

11

 

 

 

 

 

5A.

Financial Statements

11

 

5B.

Information Required by Rule 144A

15

 

i

--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

 

5C.

Inspection of Property

15

 

5D.

Covenant to Secure Notes Equally

15

 

5E.

Compliance with Law

15

 

5F.

Maintenance of Insurance

16

 

5G.

Maintenance of Properties

16

 

5H.

Payment of Taxes

16

 

5I.

Corporate Existence

16

 

5J.

Lines of Business

16

 

5K.

Subsequent Guarantors

17

 

5L.

Deliveries; Further Assurances

17

 

5M.

Agreement Assuming Liability on Notes

18

 

5N.

Compliance with Terms of Leaseholds

18

 

5O.

Material Contracts

18

 

5P.

Amendments to Credit Agreement or Loan Documents

18

 

 

 

 

6.

NEGATIVE COVENANTS

19

 

 

 

 

6A. Financial Covenants

19

 

6A(1). Total Leverage Ratio

19

 

6A(2).

Fixed Charge Coverage Ratio

19

 

6B.

Debt

19

 

6C.

Liens

21

 

6D.

Operating Leases

22

 

6E.

Restricted Payments

22

 

6F.

Mergers, Consolidations, Acquisitions, Sales

23

 

6G.

Modification of Organization Documents

24

 

6H.

Transactions with Affiliates

24

 

6I.

Unconditional Purchase Obligations

24

 

6J.

Inconsistent Agreements

24

 

6K.

Business Activities; Issuance of Equity

25

 

6L.

Investments

25

 

6M.

Restriction of Amendments to Certain Documents

26

 

6N.

Working Capital Facility

26

 

6O.

Accounting Changes; Fiscal Year

26

 

6P.

Prepayments, Etc. of Debt

26

 

6Q.

Amendment, Etc. of Debt

26

 

6R.

Holding Company

27

 

6S.

Limitation on Speculative Hedging

27

 

6T.

Terrorism Sanctions Regulations

27

 

 

 

 

7.

EVENTS OF DEFAULT

27

 

 

 

 

 

7A.

Acceleration

27

 

ii

--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

 

7B.

Rescission of Acceleration

30

 

7C.

Notice of Acceleration or Rescission

30

 

7D.

Other Remedies

31

 

 

 

 

8.

REPRESENTATIONS, COVENANTS AND WARRANTIES

31

 

 

 

 

 

8A(1).

Organization; Subsidiary Preferred Equity

31

 

8A(2).

Power and Authority

31

 

8A(3).

Execution and Delivery of Transaction Documents

31

 

8B.

Financial Statements

32

 

8C.

Actions Pending

32

 

8D.

Outstanding Debt

33

 

8E.

Title to Properties

33

 

8F.

Taxes

33

 

8G.

Conflicting Agreements and Other Matters

33

 

8H.

Offering of Notes

34

 

8I.

Use of Proceeds

34

 

8J.

ERISA

34

 

8K.

Governmental Consent

35

 

8L.

Compliance with Environmental and Other Laws

35

 

8M.

Regulatory Status

36

 

8N.

Permits and Other Operating Rights

36

 

8O.

Rule 144A

36

 

8P.

Absence of Financing Statements, Etc.

36

 

8Q.

Establishment of Security Interest

36

 

8R.

Foreign Assets Control Regulations, Etc.

37

 

8S.

Disclosure

37

 

8T.

Labor Matters

38

 

8U.

Related Agreements, etc.

38

 

8V.

Casualty, Etc.

39

 

8W.

Material Contracts

39

 

8X.

Kraft Acquisition Documents

39

 

 

 

 

9.

REPRESENTATIONS OF EACH PURCHASER

40

 

 

 

 

 

9A.

Nature of Purchase

40

 

9B.

Source of Funds

40

 

 

 

 

10.

DEFINITIONS; ACCOUNTING MATTERS

41

 

 

 

 

 

10A.

Yield-Maintenance Terms

41

 

10B.

Other Terms

43

 

10C.

Accounting Principles, Terms and Determinations

60

 

iii

--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

11.

MISCELLANEOUS

61

 

 

 

 

11A.

Note Payments

61

 

11B.

Expenses

61

 

11C.

Consent to Amendments

62

 

11D.

Form, Registration, Transfer and Exchange of Notes; Lost Notes

63

 

11E.

Persons Deemed Owners; Participations

64

 

11F.

Survival of Representations and Warranties; Entire Agreement

64

 

11G.

Successors and Assigns

64

 

11H.

Independence of Covenants

64

 

11I.

Notices

64

 

11J.

Payments Due on Non-Business Days

65

 

11K.

Satisfaction Requirement

65

 

11L.

GOVERNING LAW

65

 

11M.

SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL

65

 

11N.

Severability

66

 

11O.

Descriptive Headings; Advice of Counsel; Interpretation; Time of the Essence

66

 

11P.

Counterparts; Facsimile or Electronic Signatures

66

 

11Q.

Severalty of Obligations

67

 

11R.

Independent Investigation

67

 

11S.

Directly or Indirectly

67

 

11T.

Confidential Information

67

 

11U.

Transaction References

68

 

11V.

Binding Agreement

69

 

iv

--------------------------------------------------------------------------------


 

PURCHASER SCHEDULE

 

 

 

SCHEDULE 3A

—

EXCLUDED ESTOPPEL AND CONSENT AGREEMENTS

SCHEDULE 3H

—

MATERIAL ADVERSE EFFECT

SCHEDULE 6B(f)

—

EXISTING DEBT

SCHEDULE 6B(g)

—

DEBT TO BE REPAID

SCHEDULE 6C

—

EXISTING LIENS

SCHEDULE 6I

—

UNCONDITIONAL PURCHASE OBLIGATIONS

SCHEDULE 6L

—

INVESTMENTS

SCHEDULE 6R

—

HOLDING COMPANY CONTRACTS

SCHEDULE 8A(1)

—

SUBSIDIARIES

SCHEDUL 8C

—

ACTONS PENDING

SCHEDULE 8F

—

TAXES

SCHEDULE 8G

—

LIST OF AGREEMENTS RESTRICTING INDEBTEDNESS

SCHEDULE 8K

—

FILINGS AND RECORDINGS

SCHEDULE 8Q

—

INFORMATION REGARDING THE PARENT AND SUBSIDIARIES

SCHEDULE 8T

—

LABOR MATTERS

SCHEDULE 8V

—

CASUALTY

SCHEDULE 8W

—

MATERIAL CONTRACTS

 

 

 

EXHIBIT A

—

FORM OF NOTE

EXHIBIT B

—

FORM OF DISBURSEMENT DIRECTION LETTER

EXHIBIT C

—

FORM OF GUARANTY AGREEMENT

EXHIBIT D-1

—

FORM OF OPINION OF COMPANY’S AND GUARANTORS’ COUNSEL

EXHIBIT D-2

—

FORM OF OPINION OF COMPANY’S AND GUARANTOR’S LOCAL COUNSEL

 

v

--------------------------------------------------------------------------------


 

KAPSTONE PAPER AND PACKAGING CORPORATION
KAPSTONE KRAFT PAPER CORPORATION
1101 Skokie Boulevard, Suite 300
Northbrook, Illinois  60062

 

As of July 1, 2008

 

To Each of the Purchasers Named in the
Purchaser Schedule Attached Hereto

 

Ladies and Gentlemen:

 

The undersigned, Kapstone Kraft Paper Corporation, a Delaware corporation (the
“Company”), and Kapstone Paper and Packaging Corporation, a Delaware corporation
and the owner of all of the outstanding shares of capital stock of the Company
(the “Parent”), hereby agree with the purchasers named in the Purchaser Schedule
attached hereto (herein called the “Purchasers”) as set forth below.  Reference
is made to paragraph 10 hereof for definitions of capitalized terms used herein
and not otherwise defined.

 

1.             AUTHORIZATION OF ISSUE OF NOTES.  The Company will authorize the
issue of its senior secured promissory notes (the “Notes”) in the aggregate
principal amount of $40,000,000, to be dated the date of issue thereof, to
mature July 1, 2015, to bear interest on the unpaid balance thereof from the
date thereof until the principal thereof shall have become due and payable at
the rate of 8.30% per annum (provided that, during any period when an Event of
Default shall be in existence, at the election of the Required Holder(s) the
outstanding principal balance of the Notes shall bear interest from and after
the date of such Event of Default and until the date such Event of Default
ceases to be in existence at the rate per annum from time to time equal to the
Default Rate) and on overdue payments at the rate per annum from time to time
equal to the Default Rate, and to be substantially in the form of Exhibit A
attached hereto.  The term “Notes” as used herein shall include each such senior
secured promissory note delivered pursuant to any provision of this Agreement
and each such senior secured promissory note delivered in substitution or
exchange for any other Note pursuant to any such provision.

 

2.             PURCHASE AND SALE OF NOTES.  The Company hereby agrees to sell to
each Purchaser and, subject to the terms and conditions herein set forth, each
Purchaser agrees to purchase from the Company the aggregate principal amount of
Notes set forth opposite such Purchaser’s name in the Purchaser Schedule
attached hereto at 100% of such aggregate principal amount.  The Company will
deliver to each Purchaser, at the offices of Schiff Hardin LLP at 6600 Sears
Tower, Chicago, Illinois, 60606, one or more Notes registered in such
Purchaser’s name (or, if specified in the Purchaser Schedule, in the name of the
nominee(s) for such Purchaser specified in the Purchaser Schedule), evidencing
the aggregate principal amount of Notes to be purchased by such Purchaser and in
the denomination or denominations specified with respect to such Purchaser in
the Purchaser Schedule against payment of the purchase price thereof by transfer
of immediately available funds on the date of closing, which shall be July 1,
2008

 

--------------------------------------------------------------------------------


 

(herein called the “closing” or the “date of closing”), for credit to the
account or accounts as shall be specified in a letter on the Company’s
letterhead, in substantially the form of Exhibit B attached hereto, from the
Company to the Purchasers delivered prior to the date of closing.

 

3.             CONDITIONS OF CLOSING.  Each Purchaser’s obligation to purchase
and pay for the Notes to be purchased by such Purchaser hereunder is subject to
the satisfaction, on or before the date of closing, of the following conditions:

 

3A.          Documents.  Such Purchaser shall have received original
counterparts or, if satisfactory to such Purchaser, certified or other copies,
of all of the following, each duly executed and delivered by the party or
parties thereto, in form and substance satisfactory to such Purchaser, dated the
date of closing unless otherwise indicated, and on the date of closing in full
force and effect with no event having occurred and being then continuing that
would constitute a default thereunder or constitute or provide the basis for the
termination thereof:

 

(i)            the Note or Notes to be purchased by such Purchaser in the form
of Exhibit A attached hereto;

 

(ii)           an Intercreditor and Collateral Agency Agreement among the
Purchasers, the Bank Agent, the Collateral Agent, the Company and the Guarantors
(herein, as the same may be amended, modified or supplemented from time to time
in accordance with the provisions thereof, called the “Intercreditor
Agreement”);

 

(iii)          a Guaranty Agreement made by each Guarantor in favor of the
holders of the Notes in the form of Exhibit C attached hereto (together with any
other guaranty pursuant to which the Notes are guarantied and which is entered
into as contemplated hereby or by the Intercreditor Agreement or by any other
Transaction Document, as the same may be amended, modified or supplemented from
time to time in accordance with the provisions thereof, together with all
joinders thereto, the “Guaranty Agreement”);

 

(iv)          a Pledge and Security Agreement made by the Company and each
Guarantor in favor of the Collateral Agent for the benefit of the Banks and the
holders of the Notes under which the Notes, the Company’s obligations under the
Credit Agreement and such Guarantor’s obligations under its Guaranty Agreement
are secured by a security interest in all personal property of the Company and
such Guarantor, including without limitation by a pledge of all of the capital
stock of or other ownership interests in the Company and each Subsidiary of the
Company (together with any other security agreement pursuant to which the Notes
are secured and which is entered into as contemplated hereby, by the
Intercreditor Agreement or by any other Transaction Document, as the same may be
amended, modified, or supplemented from time to time in accordance with the
provisions thereof, collectively called the “Security Agreements” and
individually called a “Security Agreement”);

 

(v)           a Mortgage or Leasehold Mortgage made by the Company and each
Guarantor, as appropriate, with respect to each parcel of real property owned or
leased by the Company or such Guarantor which is listed on Schedule 8Q hereto in
favor of the Collateral Agent for the benefit of the Banks and the holders of
the Notes under which

 

2

--------------------------------------------------------------------------------


 

the Notes, the Company’s obligations under the Credit Agreement and such
Guarantor’s obligations under its Guaranty Agreement, as applicable, are secured
by a mortgage lien in such parcel or leasehold interest, as the case may be
(together with any other mortgage pursuant to which the Notes are secured and
which is entered into as contemplated hereby, by the Intercreditor Agreement or
by any other Transaction Document, as the same may be amended, modified or
supplemented from time to time in accordance with the provisions thereof,
collectively called the “Mortgages” and individually called a “Mortgage”);

 

(vi)          Deposit Account Control Agreements and the Securities Account
Control Agreements made by the Company and each Guarantor to the extent required
under the Security Agreement, in favor of the Collateral Agent for the benefit
of the Banks and the holders of the Notes under which the Notes, the Company’s
obligations under the Credit Agreement and such Guarantor’s obligations under
its Guaranty Agreement, as applicable, are secured by a lien in such each
deposit account and each securities account of the Company and the Guarantors
described therein;

 

(vii)         except as set forth on Schedule 3A, estoppel and consent
agreements executed by each of the lessors of the leased real properties of the
Company and each Guarantor, along with (1) a memorandum of lease in recordable
form with respect to such leasehold interest, executed and acknowledged by the
owner of the affected real property, as lessor, or (2) evidence that the
applicable lease with respect to such leasehold interest or a memorandum thereof
has been recorded in all places necessary or desirable, in such Purchaser’s
reasonable judgment, to give constructive notice to third-party purchasers of
such leasehold interest, or (3) if such leasehold interest was acquired or
subleased from the holder of a recorded leasehold interest, the applicable
assignment or sublease document, executed and acknowledged by such holder, in
each case in form sufficient to give such constructive notice upon recordation
and otherwise in form satisfactory to such Purchaser;

 

(viii)        all chattel paper, instruments and documents of title in which the
Collateral Agent has been granted a security interest and are then required
under the Collateral Documents to be delivered to the Collateral Agent, together
with the related transfer documents executed in blank, in each case received by
the Collateral Agent, all Uniform Commercial Code financing statements
perfecting the security interests and liens granted to the Collateral Agent,
duly filed in all offices necessary to perfect such security interests and liens
or deemed by such Purchaser to be advisable, and all such other certificates,
documents, agreements, recording and filings necessary to establish a valid and
perfected first priority lien and security interest (subject only to Liens
described in paragraph 6C) in favor of the Collateral Agent in all of the
Collateral or deemed by such Purchaser to be advisable;

 

(ix)           a Secretary’s Certificate signed by the Secretary or an Assistant
Secretary and one other officer of the Company and each Guarantor certifying,
among other things, (a) as to the names, titles and true signatures of the
officers of the Company or such Guarantor, as the case may be, authorized to
sign the Transaction Documents to which the Company or such Guarantor, as the
case may be, is a party, (b) that attached thereto is

 

3

--------------------------------------------------------------------------------


 

a true, accurate and complete copy of the certificate of incorporation or other
formation document of the Company or such Guarantor, as the case may be,
certified by the Secretary of State of the state of organization of the Company
or such Guarantor, as the case may be, as of a recent date, (c) that attached
thereto is a true, accurate and complete copy of the by-laws, operating
agreement or other organizational document of the Company or the Guarantor, as
the case may be, which were duly adopted and are in effect as of the date of
closing and have been in effect immediately prior to and at all times since the
adoption of the resolutions referred to in clause (d), below, (d) that attached
thereto is a true, accurate and complete copy of the resolutions of the board of
directors or other managing body of the Company or such Guarantor, as the case
may be, duly adopted at a meeting or by unanimous written consent of such board
of directors or other managing body, authorizing the execution, delivery and
performance of the Transaction Documents to which the Company or such Guarantor,
as the case may be, is a party, and that such resolutions have not been amended,
modified, revoked or rescinded, are in full force and effect and are the only
resolutions of the shareholders, partners or members of the Company or such
Guarantor, as the case may be, or of such board of directors or other managing
body or any committee thereof relating to the subject matter thereof, (e) that
the Transaction Documents executed and delivered to such Purchaser by the
Company or such Guarantor, as the case may be, are in the form approved by its
board of directors or other managing body in the resolutions referred to in
clause (d), above, and (f) that no dissolution or liquidation proceedings as to
the Company or any Subsidiary have been commenced or are contemplated;

 

(x)            a certificate of corporate or other type of entity and tax good
standing for the Company and each Guarantor from the Secretary of State of the
state of organization of the Company and each Guarantor and of each state in
which the Company or any Guarantor is required to be qualified to transact
business as a foreign organization, in each case dated as of a recent date;

 

(xi)           Certified copies of Requests for Information or Copies
(Form UCC-11) or equivalent reports listing all effective financing statements
which name the Company, any Subsidiary or any Guarantor (under its present name
and previous names) or any Seller (to the extent the collateral described on
such financing statement includes any “Purchased Assets” as defined in the Mead
Purchase Agreement) as debtor and which are filed in the office of the Secretary
of State in any state in which the Company, any Subsidiary or any Guarantor or
any Seller is located (as determined under the UCC), and lien and judgment
search reports from the county recorder of any county in which the Company, any
Subsidiary or any Guarantor or any Seller maintains an office or in which any
assets of the Company, any Subsidiary or any Guarantor or any Seller (to the
extent such assets include any “Purchased Assets” as defined in the Mead
Purchase Agreement) are located; and

 

(xii)          such other certificates, documents and agreements as such
Purchaser may reasonably request.

 

3B.          Opinion of Purchasers’ Special Counsel.  Such Purchaser shall have
received from Schiff Hardin LLP, who are acting as special counsel for the
Purchasers in connection with

 

4

--------------------------------------------------------------------------------


 

this transaction, a favorable opinion satisfactory to such Purchaser as to such
matters incident to the matters herein contemplated as it may reasonably
request.

 

3C.          Opinion of Company’s and Guarantors’ Counsel.  Such Purchaser shall
have received from (i) Sonnenschein Nath & Rosenthal LLP, special counsel for
the Company and the Guarantors, a favorable opinion satisfactory to such
Purchaser and substantially in the form of Exhibit D-1 attached hereto,
(ii) Ellis Lawhorne & Sims, P.A., special South Carolina counsel to the Company
and the Guarantors, a favorable opinion satisfactory to such Purchaser and
substantially in the form of Exhibit D-2 attached hereto, and (iii) Seller’s
counsel, a favorable opinion delivered in connection with the Kraft Acquisition
which opinion is either (A) addressed to such Purchaser or (B) accompanied by a
reliance letter from such counsel addressed to such Purchaser that expressly
states that such Purchaser may rely on such opinion, and each of the Parent and
the Company, by its execution hereof, hereby requests and authorizes the counsel
referenced in clauses (i) and (ii) to render such opinions and to allow such
Purchaser to rely on such opinions, and understands and agrees that each
Purchaser receiving such opinions will be relying, and is hereby authorized to
rely, on such opinions.

 

3D.          Representations and Warranties; No Default; Satisfaction of
Conditions; Material Adverse Effect.  The representations and warranties
contained in paragraph 8 hereof and in the other Transaction Documents shall be
true on and as of the date of closing, both before and immediately after giving
effect to the issuance of the Notes on the date of closing and the consummation
of any other transactions contemplated hereby, including the consummation of the
Kraft Acquisition, and by the other Transaction Documents; there shall exist on
the date of closing no Event of Default or Default, both before and immediately
after giving effect to the issuance of the Notes on the date of closing and the
consummation of any other transactions contemplated hereby, including the
consummation of the Kraft Acquisition, and by the other Transaction Documents;
the Company and each Guarantor shall have performed all agreements and satisfied
all conditions required under this Agreement or the other Transaction Documents
to be performed or satisfied on or before the date of closing; and the Company
and each Guarantor shall have delivered to such Purchaser an Officer’s
Certificate of the Parent, dated the date of closing, to each such effect.

 

3E.          Purchase Permitted By Applicable Laws; Approvals.  The purchase of
and payment for the Notes to be purchased by such Purchaser on the date of
closing on the terms and conditions herein provided (including the use of the
proceeds of such Notes by the Company) shall not violate any applicable law or
governmental regulation (including, without limitation, section 5 of the
Securities Act or Regulation T, U or X of the Board of Governors of the Federal
Reserve System) and shall not subject such Purchaser to any tax, penalty,
liability or other onerous condition under or pursuant to any applicable law or
governmental regulation, and such Purchaser shall have received such
certificates or other evidence as it may request to establish compliance with
this condition.  All necessary authorizations, consents, approvals, exceptions
or other actions by or notices to or filings with any court or administrative or
governmental body or other Person required in connection with the execution,
delivery and performance of this Agreement, the Notes and the other Transaction
Documents and the Mead Purchase Agreement or the consummation of the
transactions contemplated hereby or thereby shall have been issued or made,
shall be final and in full force and effect and shall be in form and substance
satisfactory

 

5

--------------------------------------------------------------------------------


 

to such Purchaser, and the Company and each Guarantor shall have delivered to
such Purchaser an Officer’s Certificate, dated the date of closing, to each such
effect.

 

3F.          Title Insurance, Surveys and Environmental Assessments.  Such
Purchaser shall have received (i) fully paid American Land Title Association
Lender’s Extended Coverage title insurance policies or binder therefore (the
“Mortgage Policies”), with endorsements and in amounts acceptable to the
Required Holders, issued, coinsured and reinsured by title insurers acceptable
to such Purchaser, insuring the Mortgages to be valid first and subsisting Liens
on the property described therein, free and clear of all defects (including, but
not limited to, mechanics’ and materialmen’s Liens) and encumbrances, excepting
only those encumbrances specifically permitted under each respective Mortgage
and other Liens permitted under the Transaction Documents, and providing for
such other affirmative insurance (including for mechanics’ and materialmen’s
Liens and for zoning of the applicable property) and such coinsurance and direct
access reinsurance as such Purchaser may deem necessary or desirable,
(ii) Express Map form surveys, for which all necessary fees (where applicable)
have been paid, and dated no more than 30 days before the day of closing, and
which shall be in form sufficient to delete any standard “survey exception”
which would otherwise be contained in the related Mortgage Policy, certified to
such Purchaser and the issuer of the Mortgage Policies in a manner satisfactory
to such Purchaser by a land surveyor duly registered and licensed in the States
in which the property described in such surveys is located and acceptable to
such Purchaser, showing all buildings and other improvements, any off-site
improvements, the location of any easements, parking spaces, rights of way,
building set-back lines and other dimensional regulations and the absence of
encroachments, either by such improvements or on to such property, and other
defects, other than encroachments and other defects acceptable to such
Purchaser, (iii) engineering, soils and other reports (including environmental
audits and corresponding reliance letters) as to the properties described in the
Mortgages, from professional firms acceptable to such Purchaser, (iv) evidence
of the insurance required by the terms of the Mortgages, and (v) evidence that
all other action that such Purchaser or the Collateral Agent may deem necessary
or desirable in order to create valid first and subsisting Liens on the property
described in the Mortgages has been taken.

 

3G.          Certificates of Insurance.  The Company shall have delivered from
insurance carriers acceptable to such Purchaser certificates of insurance in
such forms and amounts acceptable to such Purchaser evidencing insurance
required to be maintained under paragraph 5F hereof or under any of the
Collateral Documents under insurance policies with loss payable and additional
insured clauses in favor of the Collateral Agent and acceptable to such
Purchaser.

 

3H.          Material Adverse Change.  No material adverse change in the
business, condition (financial or otherwise), operations or prospects of the
Parent, the Company and its Subsidiaries, taken as a whole, since December 31,
2007 shall have occurred or be threatened, as determined by such Purchaser in
its sole judgment, except as set forth on Schedule 3H hereto.

 

3I.           New Credit Agreement.  The Credit Agreement, providing for a
$100,000,000 revolving credit facility to the Company and for term loans to the
Company in the aggregate principal amount of $415,000,000 (or if the Term B-2
Loan (as defined in the Credit Agreement) is funded prior to the date of
closing, then $455,000,000) and having other terms and conditions satisfactory
to such Purchaser, shall have been duly executed and delivered by the Company,
the Bank Agent and the Banks, and shall be in full force and effect.  All
conditions precedent to the

 

6

--------------------------------------------------------------------------------


 

making of the term loans and the initial revolving loan under the Credit
Agreement shall have been satisfied (except to the extent waived with the
consent of such Purchaser) and the Company shall have received the proceeds of
the term loans and the initial revolving loan thereunder.  Such Purchaser shall
have received a copy of the Credit Agreement and all instruments, documents and
agreements delivered at the closing of making of the term loan and the initial
revolving loan thereunder, certified by an Officer’s Certificate of the Parent,
dated the date of closing, as correct and complete.

 

3J.          Termination of Existing Credit Agreement.  All obligations of the
Company under the Credit Agreement, dated January 2, 2007, between the Company,
LaSalle Bank National Association, as agent, and the lenders party thereto (as
amended and in effect on the date of closing, the “Existing Credit Agreement”),
shall have been discharged, the Existing Credit Agreement shall have been
terminated, all liens and security interests securing any of such obligations,
and all financing statements or other filings and recordings relating thereto,
shall have been terminated and released, or such Purchaser shall have received
payoff letters with respect to the release of such liens and termination of such
financing statements, and otherwise in form and substance satisfactory to such
Purchaser, and such payoff letters shall be in full force and effect, and such
Purchaser shall have received such evidence as it may reasonably request to
demonstrate the satisfaction of the foregoing.

 

3K.          Kraft Acquisition.  The Asset Purchase Agreement dated April 4,
2008, among the Sellers, the Parent and Oak Acquisition LLC (the “Mead Purchase
Agreement”), shall be in form and substance satisfactory to such Purchaser,
shall have been duly executed and delivered by the parties thereto and shall be
in full force and effect.  All conditions precedent to the Company’s obligations
to acquire the “Purchased Assets” (as defined in the Mead Purchase Agreement)
thereunder (the “Kraft Acquisition”) shall have been satisfied (except to the
extent waived with the consent of such Purchaser), and substantially
concurrently with the closing of the transaction contemplated hereby, Oak
Acquisition LLC (now known as Kapstone Charleston Kraft LLC) shall have
consummated the acquisition of the assets to be acquired thereunder.  All
necessary authorizations, consents, approvals, exceptions or other actions by or
notices to or filings with any court or administrative or governmental body or
other Person required in connection with the execution, delivery or performance
of the Mead Purchase Agreement or the consummation of the transactions
contemplated thereby shall be final and in full force and effect and shall be in
form and substance satisfactory to such Purchaser.  Such Purchaser shall have
received (i) a copy of the Mead Purchase Agreement and all instruments,
documents and agreements related thereto (the “Kraft Acquisition Documents”),
and all other Related Agreements, certified by an Officer’s Certificate of the
Parent, dated the date of closing, as correct and complete, (ii) an Officer’s
Certificate of the Parent, dated as of the date of closing, certifying that no
event or circumstance since December 31, 2007 that has had or could be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect (as such term is defined in the Mead Purchase Agreement) except
as set forth on Schedule 3H hereto shall have occurred or be threatened; and
(iii) evidence that the sum of (a) the aggregate purchase price of the Kraft
Acquisition, (b) the amount required to refinance the Existing Credit Agreement
and (c) related fees and expenses shall not exceed $551,000,000.

 

3L.          Note Assignment; BONY Documents; SCANA Side Letters; Underwriting
Agreement; Warrants; International Paper Purchase Agreement.  Such Purchaser
shall have

 

7

--------------------------------------------------------------------------------


 

received a copy of (i) the assignment agreement relating to the assignment of
the Cogen Notes from Teachers to the Seller (the “Note Assignment”), (ii) the
acknowledgement signed by Teachers relating to the Note Assignment, (iii) the
BONY documents, (iv) the SCANA Side Letters, (v) the Underwriting Agreement,
(vi) the Warrants and (vii) the International Paper Purchase Agreement, each on
terms and conditions satisfactory to such Purchaser, certified by an Officer’s
Certificate of the Parent, dated the date of closing, as correct and complete.

 

3M.                         Financial Information.  Such Purchaser shall have
received:

 

(i)            the financial statements described in paragraph 8B;

 

(ii)           projected income statements, balance sheets and cash flow
statements prepared by the Company on a Pro Forma Basis and giving effect to the
Kraft Acquisition, the issuance of the Notes contemplated hereby and the Loans
(as defined in the Credit Agreement) contemplated by the Credit Agreement and
the use of proceeds therefrom, on a quarterly basis for the fiscal year ending
December 31, 2008 and on an annual basis for each fiscal year thereafter;

 

(iii)          a pro forma consolidated balance sheet of the Parent and its
Subsidiaries as of the date of the most recent consolidated balance sheet
delivered pursuant to clause (ii) of this paragraph 3M, adjusted to give effect
to the consummation of the Kraft Acquisition and the issuance of the Notes
contemplated hereby and the Loans (as defined in the Credit Agreement)
contemplated by the Credit Agreement as if such transactions had occurred on
such date, and which is consistent in all material respects with the sources and
uses of cash for the Kraft Acquisition previously described to such Purchaser
and the forecasts previously provided to such Purchaser; and

 

(iv)          an officer’s certificate prepared by the chief financial officer
of the Company as to the financial condition, solvency and related matters of
the Company and its Subsidiaries, after giving effect to the Kraft Acquisition,
the issuance of the Notes and the Loans (as defined in the Credit Agreement) to
be made on the date of closing and the other transactions contemplated by the
Transaction Documents, in form and substance reasonably satisfactory to such
Purchaser.

 

3N.          Capitalization.  The pro forma capitalization and structure of the
Parent and its Subsidiaries (excluding any change in ownership of the Parent
involving a non-material shareholder) after giving effect to the Kraft
Acquisition as disclosed in the Mead Purchase Agreement shall not have been
modified in any material respect without the approval of the Required Holders.

 

3O.         Debt.  Such Purchaser shall have received evidence that the Parent
and its Subsidiaries shall have no Debt other than the Debt evidenced by the
Notes and other Debt permitted pursuant to paragraph 6B.

 

3P.          Intercompany Subordinated Note.  Such Purchaser shall have received
a copy of the Intercompany Subordinated Note in form and substance satisfactory
to such Purchaser, certified by an Officer’s Certificate of the Parent, dated
the date of closing, as correct and complete.

 

8

--------------------------------------------------------------------------------


 

3Q.         Fees and Expenses.  Without limiting the provisions of paragraph 11B
hereof, the Company shall have paid the reasonable fees, charges and
disbursements of special counsel to the Purchaser referred to in paragraph 3B
hereof.

 

3R.          Structuring Fee.  The Company shall have paid to such Purchaser, by
wire transfer of immediately available funds, such Purchaser’s ratable portion
(in proportion to the aggregate principal amount of the Notes to be purchased by
such Purchaser) of a structuring fee in the aggregate amount, for all
Purchasers, of $300,000.00.

 

3S.          Proceedings.  All corporate and other proceedings taken or to be
taken in connection with the transactions contemplated hereby and all documents
incident thereto shall be reasonably satisfactory in substance and form to such
Purchaser, and such Purchaser shall have received all such counterpart originals
or certified or other copies of such documents as it may reasonably request.

 

4.             PREPAYMENTS.  The Notes shall be subject to prepayment only with
respect to the required prepayments specified in paragraphs 4A and 4E, the
optional prepayments permitted by paragraph 4B, and upon acceleration pursuant
to paragraph 7A.

 

4A(1).     Required Prepayments.  Until the Notes shall be paid in full, the
Company shall apply to the prepayment of the Notes, without premium, the sum of
$3,000,000 on July 1, 2009, $4,000,000 on July 1, 2010, and $5,000,000 on July 1
in each of the years 2011 to 2014, inclusive, and such principal amounts of the
Notes, together with interest thereon to the prepayment dates, shall become due
on such prepayment dates (provided that upon any prepayment or purchase of the
Notes pursuant to paragraph 4B, 4E or 4F the principal amount of each required
prepayment of the Notes becoming due under this paragraph 4A(1) on and after the
date of such prepayment or purchase shall be reduced in the same proportion as
the aggregate unpaid principal amount of the Notes is reduced as a result of
such prepayment or purchase).  The remaining outstanding principal amount of the
Notes, together with any accrued and unpaid interest thereon, shall become due
on July 1, 2015, the maturity date of the Notes.

 

4A(2).     Required Prepayment Pursuant to Intercreditor Agreement.  If any
amounts are to be applied to the principal of the Notes on any date pursuant to
the terms of the Intercreditor Agreement other than as a result of a Senior Debt
Prepayment Event (prepayments as a result of which are governed by paragraph
4E), such principal amount of the Notes, together with interest thereon to such
date and together with the Yield-Maintenance Amount, if any, with respect to
each Note, shall be due and payable on such date.  Any partial prepayment of the
Notes pursuant to this paragraph 4A(2) shall be applied in satisfaction of the
required payments of principal thereof (including the required payment of
principal due upon the maturity thereof) in the  inverse order of their
scheduled due dates.

 

4B.          Optional Prepayment With Yield-Maintenance Amount.  The Notes shall
be subject to prepayment, in whole at any time or from time to time in part (in
integral multiples of $1,000,000 and in a minimum amount of $5,000,000 on any
one occurrence), at the option of the Company, at 100% of the principal amount
so prepaid plus interest thereon to the prepayment date and the
Yield-Maintenance Amount, if any, with respect to each Note.  Any partial
prepayment of the Notes pursuant to this paragraph 4B shall be applied in
satisfaction of required

 

9

--------------------------------------------------------------------------------


 

payments of principal thereof (including the required payment of principal due
upon the maturity thereof) on a pro rata basis in proportion to the respective
amounts thereof.

 

4C.          Notice of Optional Prepayment.  The Company shall give the holder
of each Note irrevocable written notice of any prepayment pursuant to paragraph
4B not less than 10 Business Days prior to the prepayment date, specifying such
prepayment date and the aggregate principal amount of the Notes, and of the
Notes held by such holder, to be prepaid on such date and stating that such
prepayment is to be made pursuant to paragraph 4B.  Notice of prepayment having
been given as aforesaid, the principal amount of the Notes specified in such
notice, together with interest thereon to the prepayment date and together with
the Yield-Maintenance Amount, if any, with respect thereto, shall become due and
payable on such prepayment date.  The Company shall, on or before the day on
which it gives written notice of any prepayment pursuant to paragraph 4B, give
telephonic notice of the principal amount of the Notes to be prepaid and the
prepayment date to each Significant Holder which shall have designated a
recipient of such notices in the Purchaser Schedule attached hereto or by notice
in writing to the Company.

 

4D.          Partial Payments Pro Rata.  In the case of each prepayment of less
than the entire outstanding principal amount of all Notes pursuant to paragraph
4A(1), 4A(2) or 4B, the principal amount so prepaid shall be allocated pro rata
to all Notes at the time outstanding in proportion to the respective outstanding
principal amounts thereof.

 

4E.          Offer to Prepay Notes upon a Senior Debt Prepayment Event.

 

4E(1).     Notice of Senior Debt Prepayment Event.  The Company will, at least
15 days prior to any Senior Debt Prepayment Event (or, if such prior notice is
not possible, as promptly as possible), give written notice of such Senior Debt
Prepayment Event to each holder of the Notes.  Such notice shall contain and
constitute an offer to prepay the Notes as described in paragraph 4E(3) and
shall be accompanied by the certificate described in paragraph 4E(6).

 

4E(2).     Notice of Acceptance of Offer under Paragraph 4E(1).  If the Company
shall at any time receive an acceptance to an offer to prepay Notes under
paragraph 4E(1) from some, but not all, of the holders of the Notes, then the
Company will, within two Business Days after the receipt of such acceptance,
give written notice of such acceptance to each other holder of the Notes.

 

4E(3).     Offer to Prepay Notes.  The offer to prepay Notes contemplated by
paragraph 4E(1) shall be an offer to prepay, in accordance with and subject to
this paragraph 4E, the Ratable Portion of the Notes held by each holder (in this
case only, “holder” in respect of any Note registered in the name of a nominee
for a disclosed beneficial owner shall mean such beneficial owner) at the time
of the occurrence of the Senior Debt Prepayment Event.

 

4E(4).     Rejection; Acceptance.  A holder of Notes may accept or reject the
offer to prepay made pursuant to this paragraph 4E by causing a notice of such
acceptance or rejection to be delivered to the Company prior to the prepayment
date.  A failure by a

 

10

--------------------------------------------------------------------------------


 

holder of Notes to so respond to an offer to prepay made pursuant to this
paragraph 4E shall be deemed to constitute a rejection of such offer by such
holder if no Event of Default exists at the time of such Senior Debt Prepayment
Event and no Event of Default would result therefrom, or an acceptance of such
offer by such holder if an Event of Default exists at the time of such Senior
Debt Prepayment Event or would result therefrom.

 

4E(5).     Prepayment.  Prepayment of the Notes to be prepaid pursuant to this
paragraph 4E shall be at 100% of the principal amount of such Notes to be
prepaid, together with interest on the principal amount of such Notes to be
prepaid accrued to the date of prepayment and, if an Event of Default exists at
the time of such Senior Debt Prepayment Event or would result therefrom, the
Yield-Maintenance Amount, if any, with respect thereto.  The prepayment shall be
made at the time of occurrence of a Senior Debt Prepayment Event.

 

4E(6).     Officer’s Certificate.  Each offer to prepay the Notes pursuant to
this paragraph 4E shall be accompanied by a certificate, executed by a
Responsible Officer of the Company and dated the date of such offer, specifying
(i) the proposed prepayment date (which shall be the date of the Senior Debt
Prepayment Event), (ii) that such offer is made pursuant to this paragraph 4E,
(iii) the Ratable Portion of the principal amount of each Note offered to be
prepaid, (iv) the interest that would be due on the ratable Portion of each Note
offered to be prepaid, accrued to the prepayment date, (v) that the conditions
of this paragraph 4E have been fulfilled, and (vi) in reasonable detail, the
nature and anticipated date of the Senior Debt Prepayment Event.

 

4F.          No Acquisition of Notes.  The Company shall not, and shall not
permit any of its Subsidiaries or Affiliates to, prepay or otherwise retire in
whole or in part prior to their stated final maturity (other than by prepayment
pursuant to paragraph 4A or 4B, upon acceptance of an offer to prepay pursuant
to paragraph 4E or upon acceleration of such final maturity pursuant to
paragraph 7A), or purchase or otherwise acquire, directly or indirectly, Notes
held by any holder unless the Company or such Subsidiary or Affiliate shall have
offered to prepay or otherwise retire or purchase or otherwise acquire, as the
case may be, the same proportion of the aggregate principal amount of Notes held
by each other holder of Notes at the time outstanding upon the same terms and
conditions.  Any Notes so prepaid or otherwise retired or purchased or otherwise
acquired by the Company or any of its Subsidiaries or Affiliates shall not be
deemed to be outstanding for any purpose under this Agreement.

 

5.             AFFIRMATIVE COVENANTS.

 

5A.          Financial Statements.  Each of the Parent and the Company 
covenants that it will deliver to each Significant Holder in duplicate:

 

(i)            as soon as practicable and in any event within 30 days after the
end of each month (other than the last month of a quarterly period) in each
fiscal year, consolidated statements of earnings and cash flows of the Parent
and its Subsidiaries for the period from the beginning of the current fiscal
year to the end of such month, and a consolidated balance sheet of the Parent
and its Subsidiaries as at the end of such month,

 

11

--------------------------------------------------------------------------------


 

setting forth in each case in comparative form figures for the corresponding
period in the preceding fiscal year, all in reasonable detail and certified by
an authorized financial officer of the Parent as fairly presenting, in all
material respects, the financial position of the Parent and its Subsidiaries and
their results of operations and cash flows, subject to changes resulting from
year-end adjustments; provided, however, that any comparisons delivered in
accordance with this clause (i) with respect to any period preceding the date of
closing shall include a comparison with respect to the Business for such period;

 

(ii)           as soon as practicable and in any event within 45 days after the
end of each quarterly period (other than the last quarterly period) in each
fiscal year, consolidated statements of earnings and cash flows of the Parent
and its Subsidiaries for the period from the beginning of the current fiscal
year to the end of such quarterly period, and a consolidated balance sheet of
the Parent and its Subsidiaries as at the end of such quarterly period, setting
forth in each case in comparative form figures for the budget for such quarterly
period and for the corresponding period in the preceding fiscal year, all in
reasonable detail and prepared in accordance with generally accepted accounting
principles applicable to quarterly financial statements and certified by an
authorized financial officer of the Parent as fairly presenting, in all material
respects, the financial position of the Parent and its Subsidiaries and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments; provided, however, that any comparisons delivered in accordance
with this clause (ii) with respect to any period preceding the date of closing
shall include a comparison with respect to the Business for such period;

 

(iii)          as soon as practicable and in any event within 90 days after the
end of each fiscal year, consolidating and consolidated statements of earnings
and cash flows of the Parent and its Subsidiaries for such year, and a
consolidating and consolidated balance sheet of the Parent and its Subsidiaries
as at the end of such year, setting forth in each case in comparative form
corresponding consolidated figures from the budget for such fiscal year and from
the preceding annual audit, all in reasonable detail and prepared in accordance
with generally accepted accounting principles and, as to the consolidated
statements, certified without reference to going concern value and without
qualification by independent public accountants of recognized national standing
selected by the Parent and reasonably acceptable to the Required Holder(s), and,
as to the consolidating statements, certified by an authorized financial officer
of the Parent; provided, however, that any comparisons delivered in accordance
with this clause (iii) with respect to any period preceding the date of closing
shall include a comparison with respect to the Business for such period;

 

(iv)          promptly upon transmission thereof, copies of all such financial
statements, proxy statements, notices and reports as it shall send to the
Parent’s public stockholders generally and copies of all registration statements
(without exhibits) (other than on Form S-8) and all reports which it files with
the Securities and Exchange Commission (or any governmental body or agency
succeeding to the functions of the Securities and Exchange Commission);

 

12

--------------------------------------------------------------------------------


 

(v)           promptly upon receipt thereof, a copy of each management letter or
other report submitted to the Parent, the Company or any other Subsidiary of the
Parent by independent accountants in connection with any annual or interim audit
made by them of the books of the Parent, the Company or any other Subsidiary of
the Parent;

 

(vi)          as soon as practicable, and in any event not later than 45 days
after the commencement of each fiscal year, financial projections for the Parent
and its Subsidiaries for such fiscal year (including quarterly operating and
cash flow budgets) prepared in a manner consistent with the projections
delivered by the Parent to the Purchasers prior to the date of closing or
otherwise in a manner reasonably satisfactory to the Required Holders,
accompanied by an Officer’s Certificate of the Parent on behalf of the Parent to
the effect that (a) such projections were prepared by the Parent in good faith,
(b) the Parent has a reasonable basis for the assumptions contained in such
projections and (c) such projections have been prepared in accordance with such
assumptions;

 

(vii)         promptly upon becoming aware of any of the following, written
notice describing the same and the steps being taken by the Parent or the
Subsidiary affected thereby with respect thereto:

 

(a)           any litigation, arbitration or governmental investigation or
proceeding not previously disclosed by the Company to the holders of the Notes
which has been instituted or, to the knowledge of the Company or the Parent, is
threatened against the Parent or any Subsidiary or to which any of the
properties of any thereof is subject which might reasonably be expected to have
a Material Adverse Effect;

 

(b)           the institution of any steps by any member of the Controlled Group
or any other Person to terminate any Plan, or the failure of any ERISA Affiliate
to make a required contribution to any Plan (if such failure is sufficient to
give rise to a Lien under Section 302(f) of ERISA) or to any Multiemployer Plan,
or the taking of any action with respect to a Plan which could result in the
requirement that the Parent or any Subsidiary furnish a bond or other security
to the PBGC or such Plan, or the occurrence of any event with respect to any
Plan or Multiemployer Plan which could result in the incurrence by any ERISA
Affiliate of any material liability, fine or penalty (including any claim or
demand for withdrawal liability or partial withdrawal from any Multiemployer
Plan), or any material increase in the contingent liability of the Parent or any
Subsidiary with respect to any post-retirement welfare benefit plan or other
employee benefit plan of the Company or another ERISA Affiliate, or any notice
that any Multiemployer Plan is in reorganization, that increased contributions
may be required to avoid a reduction in plan benefits or the imposition of an
excise tax, that any such plan is or has been funded at a rate less than that
required under Section 412 of the Code, that any such plan is or may be
terminated, or that any such plan is or may become insolvent but only to the
extent that the event(s) described in this subsection individually or in the
aggregate might reasonably be expected to have a Material Adverse Effect;

 

13

--------------------------------------------------------------------------------


 

(c)           any cancellation or material change in any material insurance
maintained by the Parent or any Subsidiary; or

 

(d)           any other event (including (1) any violation of any Environmental
Law or the assertion of any Environmental Claim or (2) the enactment or
effectiveness of any law, rule or regulation) which might reasonably be expected
to have a Material Adverse Effect.

 

(viii)        promptly following receipt, copies of any material notices
(including notices of default or acceleration) received in connection with the
Related Transactions;

 

(ix)           simultaneously with the transmission thereof, to the extent not
otherwise furnished hereunder, copies of all notices, reports, financial
statements or other communications given to the Bank Agent or the Banks under
the Credit Agreement, excluding routine borrowing requests and notices selecting
interest rates applicable thereto; and

 

(x)            with reasonable promptness, such other information as such
Significant Holder may reasonably request.

 

Together with each delivery of financial statements required by clauses (ii) and
(iii) above, the Parent will deliver to each Significant Holder an Officer’s
Certificate of the Parent demonstrating (with computations in reasonable detail)
compliance by the Parent and its Subsidiaries with the provisions of paragraphs
6A(1), 6A(2), 6B, 6D, 6E, 6F and 6L and stating that there exists no Event of
Default or Default, or, if any Event of Default or Default exists, specifying
the nature and period of existence thereof and what action the Parent and its
Subsidiaries propose to take with respect thereto.  The Parent also covenants
that immediately after any Responsible Officer obtains knowledge of an Event of
Default or Default, it will deliver to each Significant Holder an Officer’s
Certificate of the Parent specifying the nature and period of existence thereof
and what action the Parent proposes to take with respect thereto.

 

Documents required to be delivered pursuant to paragraphs 5A(i), (ii) (iii) and
(iv) (to the extent any such documents are included in materials otherwise filed
with the Securities and Exchange Commission) may be delivered electronically and
if so delivered, shall be deemed to have been delivered on the date (i) on which
the Parent posts such documents, or provides a link thereto on the Parent’s
website on the Internet at the website address [www.kapstonepaper.com] to which
each holder of the Notes has access; or (ii) on which such documents are posted
on the Parent’s behalf on an Internet or intranet website, if any, to which each
holder of the Notes has access (whether a commercial, third-party website);
provided that:  (a) the Parent shall deliver paper copies of such documents to
each Significant Holder that requests the Parent to deliver such paper copies
until a written request to cease delivering paper copies is given by such
Significant Holder and (b) the Parent shall notify each holder of the Notes (by
telecopier or, if instructed by such Significant Holder, electronic mail) of the
posting of any such documents and provide to the such Significant Holder by
electronic mail, electronic versions (i.e., soft copies) of such documents and
any passwords or other requirements to access such documents on the website
where they have been posted.  Notwithstanding anything contained herein, in
every instance the Parent shall be required to provide paper copies of the
Officer’s Certificates of the

 

14

--------------------------------------------------------------------------------


 

Parent and the certificate of accountants described in the prior paragraph to
each Significant Holder.

 

5B.          Information Required by Rule 144A.  The Company covenants that it
will, upon the request of the holder of any Note, provide such holder, and any
qualified institutional buyer designated by such holder, such financial and
other information as such holder may reasonably determine to be necessary in
order to permit compliance with the information requirements of Rule 144A under
the Securities Act in connection with the resale of Notes, except at such times
as the Company is subject to and in compliance with the reporting requirements
of section 13 or 15(d) of the Exchange Act.  For the purpose of this paragraph
5B, the term “qualified institutional buyer” shall have the meaning specified in
Rule 144A under the Securities Act.

 

5C.          Inspection of Property.  Each of the Parent and the Company
covenants that it will permit any Person designated by any Significant Holder in
writing, at such Significant Holder’s expense if no Default or Event of Default
exists and at the Company’s expense if a Default or an Event of Default exists,
to visit and inspect any of the properties of the Parent, the Company and any
Subsidiary, to examine the corporate books and financial records of the Parent,
the Company and any Subsidiary and make copies thereof or extracts therefrom and
to discuss the affairs, finances and accounts of any of such corporations with
the principal officers of the Parent and the Company and its independent public
accountants, all at such reasonable times and with reasonable notice (or at any
time without notice if an Event of Default exists) and as often as such
Significant Holder may reasonably request.

 

5D.          Covenant to Secure Notes Equally.  Each of the Parent and the 
Company covenants that if the Parent, the Company or any other Subsidiary of the
Parent shall create or assume any Lien upon any of its property or assets,
whether now owned or hereafter acquired, other than Liens permitted by the
provisions of paragraph 6C (unless prior written consent to the creation or
assumption thereof shall have been obtained pursuant to paragraph 11C), it will
make or cause to be made effective provision whereby the Notes will be secured
by such Lien equally and ratably with any and all other Debt thereby secured so
long as any such other Debt shall be so secured; provided that the creation and
maintenance of such equal and ratable Lien shall not in any way limit or modify
the right of the holders of the Notes to enforce the provisions of paragraph 6C.

 

5E.          Compliance with Law.  Each of the Parent and the Company covenants
that it will, and will cause each of the Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, environmental laws, and will obtain and
maintain in full force and effect all licenses, certificates, permits,
franchises, operating rights and other authorizations from federal, state,
foreign, regional, municipal and other local regulatory bodies or administrative
agencies or governmental bodies having jurisdiction over the Parent and its
Subsidiaries or any of their respective properties necessary to the ownership,
operation or maintenance of their respective properties or to the conduct of
their respective businesses, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in full force and effect such licenses,
certificates, permits, franchises,

 

15

--------------------------------------------------------------------------------


 

operating rights and other authorizations could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

 

5F.          Maintenance of Insurance.  Each of the Parent and the  Company
covenants that it will, and will cause each of its Subsidiaries to, maintain,
with financially sound and reputable insurers, insurance with respect to their
respective properties and businesses against such casualties and contingencies,
of such types, on such terms and in such amounts as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated.

 

5G.          Maintenance of Properties.  Each of the Parent and the  Company
covenants that it will, and will cause each of its Subsidiaries to, maintain and
keep, or cause to be maintained and kept, their respective properties in good
repair, working order and condition (other than ordinary wear and tear), and
from time to time make, or cause to be made, all needful and proper repairs,
renewals and replacements thereto, so that the business carried on in connection
therewith may be properly conducted at all times, provided that this paragraph
5G shall not prevent the Parent or any of its Subsidiaries from discontinuing
the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and such
discontinuance could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

 

5H.          Payment of Taxes.  Each of the Parent and the Company covenants
that it will, and will cause each of its Subsidiaries to, file all income tax or
similar tax returns required to be filed in any jurisdiction and to pay and
discharge all taxes shown to be due and payable on such returns and all other
taxes, assessments, governmental charges or levies payable by any of them, and
to pay and discharge all amounts payable for work, labor and materials, in each
case to the extent such taxes, assessments, charges, levies and amounts payable
have become due and payable and before they have become delinquent, provided
that neither the Parent nor any Subsidiary of the Parent need pay any such tax,
assessment, charge, levy or amount payable if (i) the amount, applicability or
validity thereof is being actively contested by the Parent or such Subsidiary on
a timely basis in good faith and in appropriate proceedings, and the Parent or
such Subsidiary has established adequate reserves therefor in accordance with
generally accepted accounting principles on the books of the Parent or such
Subsidiary or (ii) the nonpayment of all such taxes, assessments, charges,
levies and amounts payable in the aggregate could not reasonably be expected to
have a Material Adverse Effect.

 

5I.           Corporate Existence.  Each of the Parent and the Company will at
all times preserve and keep in full force and effect its corporate existence. 
The Parent will at all times preserve and keep in full force and effect the
corporate existence of the Company.  Subject to paragraphs 6F and 6G, each of
the Parent and the Company will at all times preserve and keep in full force and
effect the corporate, limited liability company or partnership, as the case may
be, existence of each of the Subsidiaries (other than the Company), unless the
termination of or failure to preserve and keep in full force and effect such
corporate existence, certificate, could not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect.

 

5J.          Lines of Business.  Each of the Parent and the Company covenants
that it will not, and it will not permit any of the Subsidiaries to, engage in
any business if, as a result

 

16

--------------------------------------------------------------------------------


 

thereof, the general nature of the businesses of the Parent and its
Subsidiaries, taken as a whole, would be substantially changed from the
businesses of the Parent and its Subsidiaries as conducted as of the date of
closing.

 

5K.          Subsequent Guarantors.  Each of the Parent and the Company
covenants that if at any time any Person, which is not a Domestic Subsidiary as
of the date hereof, shall become a Domestic Subsidiary, the Parent and the
Company will cause such Person to execute and deliver to the holders of the
Notes a joinder to the Guaranty Agreement substantially in the form of the
joinder attached to the Guaranty Agreement delivered at the closing pursuant to
paragraph 3A(iii) hereof, and will cause such Person to comply with the
provisions of paragraph 5L hereof.  Each such joinder shall be accompanied by a
certificate of the Secretary or Assistant Secretary of such Person certifying
such Person’s charter and by-laws (or comparable governing documents),
resolutions of the board of directors (or comparable governing body) of such
Person authorizing the execution and delivery of such joinder to the Guaranty
Agreement and documents executed by such Person pursuant to paragraph 5L hereof
and incumbency and specimen signatures of the officers of such Person executing
such documents.  Without limiting the generality of the foregoing, the Company
shall cause Cogen JV and any other Domestic Subsidiary acquired or formed in
connection with the consummation of the Kraft Acquisition to comply with the
provisions of this paragraph 5K and the provisions of paragraph 5L not later
that 14 days after the date of closing.

 

5L.          Deliveries; Further Assurances.  Each of the Parent and the Company
covenants to, and to cause each Subsidiary to, at its sole expense, promptly
execute and deliver, or cause to be executed and delivered, to the holders of
the Notes or the Collateral Agent, in due form for filing or recording (the
Company hereby agrees to pay the cost of filing or recording the same (including
without limitation any and all filing fees and recording taxes)) in all public
offices necessary or deemed necessary by the Required Holder(s) or the
Collateral Agent, such collateral assignments, security agreements, pledge
agreements, mortgages, leasehold mortgages, warehouse receipts, bailee letters,
consents, waivers, financing statements and other instruments and documents, and
do such other acts and things, including, without limitation, all acts and
things as the Required Holder(s) or the Collateral Agent may from time to time
reasonably request, to establish and maintain to the satisfaction of the
Required Holder(s) and the Collateral Agent a valid and perfected first priority
security interest in favor of the Collateral Agent in all of the present and/or
future Collateral free of all other Liens whatsoever (subject only to the Liens
permitted by paragraph 6C), and to deliver to the Collateral Agent or the
holders of the Notes such certificates, documents, instruments and opinions in
connection therewith as may be reasonably requested by the Collateral Agent or
the Required Holder(s), each in form and substance reasonably satisfactory to
the Collateral Agent and the Required Holder(s).  In the event that the Company
or any Subsidiary hereafter acquires any real property or interest in real
property on which a Lien is required to be granted to the Collateral Agent
pursuant to this paragraph, then the Company shall also supply to the Collateral
Agent and the holders of the Notes, at the Company’s sole cost and expense, a
survey, environmental report, hazard insurance policy and a mortgagee’s policy
of title insurance from a title insurer reasonably acceptable to the Required
Holder(s) insuring the validity of such Lien on the real property or interest in
real property encumbered thereby, each in form and substance reasonably
satisfactory to the Collateral Agent and the Required Holder(s).  Each of the
Parent and the Company hereby irrevocably makes, constitutes and appoints the
Collateral Agent (and all other persons

 

17

--------------------------------------------------------------------------------


 

designated by the Collateral Agent for that purpose) as the Parent’ and the
Company’s true and lawful agent and attorney-in-fact to, if the Parent or the
Company, as the case may be, fails to do so as required upon the request of the
Required Holder(s) or the Collateral Agent, sign the Parent’s or the Company’s,
as the case may be, name on any such agreements, instruments and documents
referred to in the preceding sentences and to deliver such agreements,
instruments and documents to such Persons as the Required Holder(s) or the
Collateral Agent in their sole discretion may elect.

 

5M.         Agreement Assuming Liability on Notes.  Each of the Parent and the
Company covenants that, if at any time any Person should become liable (as
co-obligor, endorser, guarantor or surety) on any other obligation of the Parent
or any Subsidiary under the Credit Agreement or any other Loan Documents (as
defined in the Credit Agreement), the Parent and the Company will, at the same
time, cause such Person to deliver to the holders of the Notes an agreement
pursuant to which such Person becomes similarly liable on the Notes.  The
delivery of such an agreement shall not in any way limit or modify the rights of
the holders of the Notes to enforce the provisions of paragraph 6B.

 

5N.          Compliance with Terms of Leaseholds.  Each of the Parent and the
Company covenants to, and shall cause its Subsidiaries to, make all payments and
otherwise perform all obligations in respect of all leases of real property to
which the Parent, the Company or any other Subsidiary is a party, keep such
leases in full force and effect and not allow such leases to lapse or be
terminated or any rights to renew such leases to be forfeited or cancelled,
notify the holders of the Notes of any default by any party with respect to such
leases and cooperate with the holders of the Notes in all respects to cure any
such default, and cause each of its Subsidiaries to do so, except, in any case,
where the failure to do so, either individually or in the aggregate, could not
be reasonably likely to have a Material Adverse Effect.

 

5O.         Material Contracts.  Each of the Parent and the Company covenants
to, and shall cause the Subsidiaries to, perform and observe all the terms and
provisions of each Material Contract to be performed or observed by it, maintain
each such Material Contract in full force and effect (except in connection with
the termination or replacement of such Material Contracts in the ordinary course
of business), enforce each such Material Contract in accordance with its terms,
except, in any case, where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

5P.          Amendments to Credit Agreement or Loan Documents.  Each of the
Parent and the Company covenants that if either the Credit Agreement or any of
the other Loan Documents (as defined in the Credit Agreement as in effect on the
date of closing) is amended after the date of closing to change (in a manner
that is more restrictive to the Parent, the Company or any of the other
Subsidiaries) any financial covenant, negative covenant or event of default as
it exists on the date of closing, or any such section or other provision of such
document is amended to include any additional financial covenants, negative
covenants or events of default that are not set forth in (or that are more
restrictive than those set forth in) this Agreement, then the Parent and the
Company shall, and shall cause each applicable Subsidiary to, offer to amend
this Agreement and/or the other Transaction Documents, as applicable (and, upon
the request of the Required Holders, the Parent and the Company shall, and shall
cause

 

18

--------------------------------------------------------------------------------


 

each applicable Subsidiary to, execute appropriate amendment documents) to
reflect corresponding changes.

 

6.             NEGATIVE COVENANTS.

 

6A.          Financial Covenants.


 

6A(1).     Total Leverage Ratio.  The Parent covenants is shall not permit the
Total Leverage Ratio as of the end of any fiscal quarter of the Parent set forth
below to be greater than the ratio corresponding to such fiscal quarter:

 

Calendar Year

 

March 31

 

June 30

 

September 30

 

December 31

 

2008

 

N/A

 

4.00:1.00

 

4.00:1.00

 

3.75:1.00

 

2009

 

3.50:1.00

 

3.50:1.00

 

3.50:1.00

 

3.00:1.00

 

2010

 

3.00:1.00

 

3.00:1.00

 

3.00:1.00

 

3.00:1.00

 

2011

 

3.00:1.00

 

3.00:1.00

 

3.00:1.00

 

3.00:1.00

 

2012

 

3.00:1.00

 

3.00:1.00

 

3.00:1.00

 

3.00:1.00

 

2013

 

3.00:1.00

 

2.50:1.00

 

2.50:1.00

 

2.50:1.00

 

Thereafter

 

2.50: 1.00

 

2.50: 1.00

 

2.50: 1.00

 

2.50: 1.00

 

 

6A(2).     Fixed Charge Coverage Ratio.  The Parent covenants it shall not
permit the Fixed Charge Coverage Ratio as of the end of any fiscal quarter of
the Parent to be less than (i) from the date of closing to and including the
fiscal quarter ending September 30, 2011, 1.10:1.00 and (ii) commencing with the
fiscal quarter ending December 31, 2011 and thereafter, 1.15:1.00.

 

6B.          Debt.  Each of the Parent and the Company covenants that it shall
not, and shall not permit any Subsidiary to, create, incur, assume or suffer to
exist any Debt, except:

 

(a)           the obligations under this Agreement and Notes;

 

(b)           Debt secured by Liens permitted by paragraph 6C(d), and
extensions, renewals and refinancings thereof; provided that the aggregate
amount of all such Debt at any time outstanding shall not exceed $5,000,000;

 

(c)           Debt (other than the Intercompany Subordinated Debt) of the
Company to any Guarantor or of any Guarantor to the Company; provided that to
the extent requested in writing by the Required Holders such Debt shall be
evidenced by a demand note in form and substance reasonably satisfactory to the
Required Holders and pledged and delivered to the Collateral Agent pursuant to
the Collateral Documents as additional collateral security for the Notes, and
the obligations under such demand note shall be subordinated to the Notes in a
manner reasonably satisfactory to the Required Holders;

 

(d)           the Earn-Out Obligations;

 

(e)           Hedging Obligations incurred for bona fide hedging purposes and
not for speculation, and Debt in respect of Cash Management Agreements;

 

19

--------------------------------------------------------------------------------


 

(f)            Debt outstanding on the date hereof and listed on Schedule
6B(f) and any refinancings, refundings, renewals or extensions thereof; provided
that (i) the amount of such Debt is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Debt, and of any agreement entered into and of
any instrument issued in connection therewith, are no less favorable in any
material respect to the Parent, the Company and the other Subsidiaries or the
holders of the Notes than the terms of any agreement or instrument governing the
Debt being refinanced, refunded, renewed or extended and the interest rate
applicable to any such refinancing, refunding, renewing or extending Debt does
not exceed the then applicable market interest rate;

 

(g)           the Debt to be Repaid (which Debt shall include the Term B-2 Loan
(as defined in the Credit Agreement) if such Term B-2 Loan is funded prior to
the date of closing) set forth on Schedule 6B(g) (so long as such Debt is repaid
on the date of closing);

 

(h)           Contingent Liabilities arising with respect to indemnification
obligations in favor of (i) sellers in connection with acquisitions or
(ii) purchasers in connection with dispositions, in each case permitted under
paragraph 6F;

 

(i)            Intercompany Subordinated Debt in an aggregate outstanding
principal amount not at any time exceeding $87,000,000 (plus accrued
paid-in-kind interest);

 

(j)            Contingent Liabilities in respect of guarantees of the Company or
any Guarantor in respect of Debt or other obligations otherwise permitted
hereunder and to the extent such Debt is required to be subordinated such
Contingent Liabilities will be equally subordinated;

 

(k)           subject to the terms of the Intercreditor Agreement (to the extent
applicable), Debt pursuant to the Credit Agreement and the Loan Documents (as
defined in the Credit Agreement) in an aggregate outstanding principal amount
not at any time exceeding $515,000,000, and any refinancings, refundings,
renewals or extensions thereof to the extent permitted under the Intercreditor
Agreement (to the extent applicable), provided that the Term B-2 Loan (as
defined in the Credit Agreement) shall not be permitted under this clause
(k) and instead is addressed in the foregoing clause (g);

 

(l)            unsecured Debt and Debt secured by Liens permitted under
paragraph 6C(h), in addition to the Debt listed above, collectively, in an
aggregate outstanding principal amount not at any time exceeding $20,000,000 so
long as (i) no Default or Event of Default has occurred and is continuing on the
date of any such Debt is incurred

 

20

--------------------------------------------------------------------------------


 

or would result therefrom, and (ii) after giving effect to such Debt, the Parent
and its Subsidiaries are in compliance on a pro forma basis with the financial
covenants set forth in paragraph 6A as of the last day of the most recent fiscal
quarter for which an Officer’s Certificate of the Parent has been delivered in
accordance with paragraph 5A; and

 

(m)          other unsecured Debt, in addition to the Debt listed above, in an
aggregate outstanding principal amount not at any time exceeding $30,000,000 so
long as (i) such Debt is subordinated to the Notes, and pursuant to
documentation, on terms satisfactory to the Required Holders, (ii) no Default or
Event of Default has occurred and is continuing on the date of any such Debt is
incurred or would result therefrom, and (iii) after giving effect to such Debt,
the Parent and its Subsidiaries are in compliance on a pro forma basis with the
financial covenants set forth in paragraph 6A as of the last day of the most
recent fiscal quarter for which an Officer’s Certificate of the Parent has been
delivered in accordance with paragraph 5A.

 

6C.          Liens.  Each of the Parent and the Company covenants that it shall
not, and shall not permit any Subsidiary to, create or permit to exist any Lien
on any of its real or personal properties, assets or rights of whatsoever nature
(whether now owned or hereafter acquired), except:

 

(a)           Liens for taxes or other governmental charges not at the time
delinquent or thereafter payable without penalty or being contested in good
faith by appropriate proceedings and, in each case, for which it maintains
adequate reserves;

 

(b)           Liens arising in the ordinary course of business (such as
(i) Liens of landlords, carriers, warehousemen, mechanics and materialmen and
other similar Liens imposed by law and (ii) Liens in the form of deposits or
pledges incurred in connection with worker’s compensation, unemployment
compensation and other types of social security (excluding Liens arising under
ERISA) or in connection with surety bonds, bids, performance bonds and similar
obligations) for sums not overdue or being contested in good faith by
appropriate proceedings and not involving any advances or borrowed money or the
deferred purchase price of property or services and, in each case, for which it
maintains adequate reserves;

 

(c)           Liens described on Schedule 6C as of the date of closing;

 

(d)           subject to the limitation set forth in paragraph 6B(b), (i) Liens
arising in connection with Capital Leases (and attaching only to the property
being leased), (ii) Liens existing on property at the time of the acquisition
thereof by the Company or any Guarantor (and not created in contemplation of
such acquisition) and (iii) Liens that constitute purchase money security
interests on any property securing debt incurred for the purpose of financing
all or any part of the cost of acquiring such property, provided that any such
Lien attaches to such property within 60 days of the acquisition thereof and
attaches solely to the property so acquired;

 

21

--------------------------------------------------------------------------------


 

(e)           attachments, appeal bonds, judgments and other similar Liens, for
sums not exceeding $5,000,000 arising in connection with court proceedings,
provided the execution or other enforcement of such Liens is effectively stayed
and the claims secured thereby are being actively contested in good faith and by
appropriate proceedings;

 

(f)            easements, rights of way, restrictions, minor defects or
irregularities in title and other similar Liens not interfering in any material
respect with the ordinary conduct of the business of the Parent, the Company or
any other Subsidiary;

 

(g)           Liens in favor of the Collateral Agent arising under the
Collateral Documents, which also may secure, subject to the terms of the
Intercreditor Agreement (to the extent applicable), the obligations under the
Credit Agreement to the extent permitted under paragraph 6B(k);

 

(h)           Liens on the property of a Person existing at the time such Person
becomes a Subsidiary of the Company in a transaction permitted hereunder;
provided, however, that any such Lien may not extend to any other property of
the Parent, the Company or any other Subsidiary that is not a Subsidiary of such
Person; provided, further, that any such Lien was not created in anticipation of
or in connection with the transaction or series of transactions pursuant to
which such Person became a Subsidiary of the Company; and

 

(i)            the replacement, extension or renewal of any Lien permitted by
clause (c) above upon or in the same property subject thereto arising out of the
extension, renewal or replacement of the Debt secured thereby (without increase
in the amount thereof).

 

6D.          Operating Leases.  Each of the Parent and the Company covenants
that it shall not permit the aggregate amount of all rental payments under
Operating Leases made (or scheduled to be made) by the Parent, the Company and
the other Subsidiaries (on a consolidated basis) to exceed $5,000,000 in any
fiscal year.

 

6E.          Restricted Payments.  Each of the Parent and the Company covenants
that it shall not, and shall not permit any Subsidiary to, make any distribution
to any holders of its Capital Securities, purchase or redeem any of its Capital
Securities, pay any management fees or similar fees or expenses to any of its
equityholders or any Affiliate thereof, make any redemption, prepayment,
defeasance, repurchase or any other payment in respect of any Intercompany
Subordinated Debt or set aside funds for any of the foregoing. Notwithstanding
the foregoing:

 

(a)           the Company may reimburse Parent for out-of-pocket costs and
expenses incurred by Parent on behalf of or for the benefit of the Company, and
for fees charged by Parent to the Company, in an aggregate amount not to exceed
$4,000,000 during any fiscal year;

 

22

--------------------------------------------------------------------------------


 

(b)           subject to the Intercompany Subordination Agreement, the Company
may make payments in kind of scheduled interest on the Intercompany Subordinated
Note at the non-default rate of interest set forth in the Intercompany
Subordinated Note;

 

(c)           any Subsidiary may pay dividends or make other distributions to
the Company or to a Domestic Subsidiary that is a Wholly-Owned Subsidiary and a
Guarantor;

 

(d)           so long as the Company files a consolidated income tax return with
Parent, the Company may make distributions to Parent to permit Parent to pay
federal and state income taxes then due and owing; provided that the amount of
such distribution shall not be greater, nor the receipt by the Company of tax
benefits less, than they would have been had the Company not filed a
consolidated return with Parent;

 

(e)           the Company may make, and the Parent may distribute to its
shareholders, the Permitted Parent Dividends and other cash distributions to
Parent from time to time so long as (i) no Default or Event of Default has
occurred and is continuing on the date of any such distribution or would result
therefrom, (ii) after giving effect to any such distribution (and any Debt
incurred to fund such distribution), the Parent is in compliance on a pro forma
basis with the financial covenants set forth in paragraph 6A as of the last day
of the most recent fiscal quarter for which an Officer’s Certificate of the
Parent has been delivered in accordance with paragraph 5A, and (iii) after
giving effect to any such distribution, the aggregate amount of all such
distributions made following the date of closing shall not exceed Cumulative
Available Excess Cash Flow as of the date of such distribution; and

 

(f)            the Parent may satisfy its obligations in connection with the
Warrants and the Underwriting Agreement.

 

6F.          Mergers, Consolidations, Acquisitions, Sales.  Each of the Parent
and the Company covenants that it shall not, and shall not permit any Subsidiary
to:

 

(a)           be a party to any merger or consolidation, or purchase or
otherwise acquire all or substantially all of the assets or any Capital
Securities of any class of, or any partnership or joint venture interest in, any
other Person other than in connection with a Permitted Acquisition,

 

(b)           sell, transfer, convey or lease all or any substantial part of its
assets or Capital Securities (including the sale of Capital Securities of any
Subsidiary) except for the disposition of assets no longer useful or used in
connection with the Company or a Guarantor’s business, sales of inventory in the
ordinary course of business and obsolete or worn-out equipment, or

 

(c)           sell or assign with or without recourse any receivables,

 

23

--------------------------------------------------------------------------------


 

except for (i) any such merger, consolidation, sale, transfer, conveyance, lease
or assignment of or by any Wholly-Owned Subsidiary into the Company or into any
other Domestic Subsidiary that is a Wholly-Owned Subsidiary and a Guarantor;
(ii) any such purchase or other acquisition by the Company or any Domestic
Subsidiary that is a Wholly-Owned Subsidiary and a Guarantor of the assets or
Capital Securities of any Wholly-Owned Subsidiary; (iii) sales and dispositions
of assets (including the Capital Securities of Subsidiaries) for at least fair
market value (as determined by the Board of Directors of the Parent) so long as
the net book value of all assets sold or otherwise disposed of in any fiscal
year does not exceed 10% of the net book value of the consolidated assets of the
Parent and its Subsidiaries as of the last day of the preceding fiscal year.

 

6G.          Modification of Organization Documents.  Each of the Parent and the
Company covenants that it shall not permit any Organizational Documents of the
Parent, the Company or any other Subsidiary to be amended or modified in any way
which could reasonably be expected to adversely affect the interests of the
holders of the Notes; and not change, or allow the Parent, the Company or any
other Subsidiary to change, its state of formation or its organizational form
upon less than 30 days’ prior notice to the holders of the Notes.

 

6H.          Transactions with Affiliates.   Each of the Parent and the Company
covenants that it shall not, and shall not permit any Subsidiary to, enter into,
or cause, suffer or permit to exist any transaction, arrangement or contract
with any of its other Affiliates (other than the Company, the Parent and the
other Guarantors) which is on terms which are less favorable than are obtainable
from any Person which is not one of its Affiliates; provided, that the
transactions contemplated under the Intercompany Subordinated Note shall not be
deemed violative of this paragraph 6H.

 

6I.           Unconditional Purchase Obligations.  Except as set forth on
Schedule 6I, each of the Parent and the Company covenants that it shall not, and
shall not permit any Subsidiary to, enter into or be a party to any contract for
the purchase of materials, supplies or other property or services if such
contract requires that payment be made by it regardless of whether delivery is
ever made of such materials, supplies or other property or services.

 

6J.          Inconsistent Agreements.  Each of the Parent and the Company
covenants that it shall not, and shall not permit any Subsidiary to, enter into
any agreement containing any provision which would (a) be violated or breached
by the issuance of the Notes by the Company hereunder or by the performance by
the Company or any Subsidiary of its obligations hereunder, under the Notes or
under any other Transaction Document, (b) prohibit the Parent, the Company or
any other Subsidiary from granting to the Collateral Agent a Lien on any of its
assets or (c) create or permit to exist or become effective any encumbrance or
restriction on the ability of any Subsidiary to (i) pay dividends or make other
distributions to the Company or any other Subsidiary, or pay any Debt owed to
the Company or any other Subsidiary, (ii) make loans or advances to the Company
or any Guarantor or (iii) transfer any of its assets or properties to the
Company or any Guarantor, other than (A) customary restrictions and conditions
contained in agreements relating to the sale of all or a substantial part of the
assets of any Subsidiary pending such sale, provided that such restrictions and
conditions apply only to the Subsidiary to be sold and such sale is permitted
hereunder (B) restrictions or conditions imposed by any agreement

 

24

--------------------------------------------------------------------------------


 

relating to purchase money Debt, Capital Leases and other secured Debt permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Debt and (C) customary provisions in leases and other
contracts restricting the assignment thereof.

 

6K.          Business Activities; Issuance of Equity.  Each of the Parent and
the Company covenants that it shall not, and shall not permit any Subsidiary to,
engage in any line of business other than the businesses engaged in on the date
hereof and businesses reasonably related thereto. The Company covenants that it
shall not, and each of the Parent and the Company covenants that it shall not
permit any Subsidiary (other than the Parent) to, issue any Capital Securities
other than any issuance by a Subsidiary to the Company or another Subsidiary
that is a Guarantor in accordance with paragraphs 6E and 6L.

 

6L.          Investments.  Each of the Parent and the Company covenants that it
shall not, and shall not permit any Subsidiary to, make or permit to exist any
Investment in any other Person, except the following:

 

(a)           contributions by the Company to the capital of any Domestic
Subsidiary that is a Wholly-Owned Subsidiary, or by any Subsidiary to the
capital of any other Domestic Subsidiary that is a Wholly-Owned Subsidiary, so
long as the recipient of any such capital contribution has guaranteed the
Company’s obligations under the Notes and this Agreement and such guaranty is
secured by a pledge of all of its Capital Securities and substantially all of
its  real and personal property, in each case in accordance with paragraph 5L;

 

(b)           Investments constituting Debt permitted by paragraph 6B;

 

(c)           Contingent Liabilities constituting Debt permitted by paragraph 6B
or Liens permitted by paragraph 6C;

 

(d)           Cash Equivalent Investments;

 

(e)           bank deposits in the ordinary course of business and in connection
with Cash Management Agreements; provided that any such deposit accounts shall
(A) be subject to a Deposit Account Control Agreement in favor of the Collateral
Agent or other similar arrangement satisfactory to the Required Holders or
(B) not at any time exceed $150,000;

 

(f)            Investments in securities of Account Debtors received pursuant to
any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of such account debtors;

 

(g)           Investments in Foreign Subsidiaries in an aggregate amount not to
exceed $500,000 at any one time outstanding; and

 

(h)           Investments listed on Schedule 6L as of the date of closing;

 

25

--------------------------------------------------------------------------------


 

provided that (x) any Investment which when made complies with the requirements
of the definition of the term “Cash Equivalent Investment” may continue to be
held notwithstanding that such Investment if made thereafter would not comply
with such requirements; and (y) no Investment otherwise permitted by clause
(b) or (c) shall be permitted to be made if, immediately before or after giving
effect thereto, any Default or Event of Default exists.

 

6M.         Restriction of Amendments to Certain Documents.  Each of the Parent
and the Company covenants that it shall not, and shall not permit any Guarantor
to, amend or otherwise modify, or waive any rights under, the Related
Agreements, if, in any case, such amendment, modification or waiver could be
adverse to the interests of the holders of the Notes. Without limiting the
generality of the foregoing, the Company shall not amend the International Paper
Purchase Agreement in any manner which would accelerate the payment of the
Earn-Out Obligations and the Company shall not prepay the Earn-Out Obligations.

 

6N.          Working Capital Facility.  The Company covenants that it shall not
at any time fail to maintain in full force and effect a working capital credit
facility with aggregate commitments to provide revolving loans to the Company of
not less than $75,000,0000.

 

6O.         Accounting Changes; Fiscal Year.  Each of the Parent and the Company
covenants that it shall not, and shall not permit any Subsidiary to, make any
change in (a) accounting policies or reporting practices, except as permitted by
GAAP, or (b) its fiscal year.

 

6P.          Prepayments, Etc. of Debt.  Each of the Parent and the Company
covenants that it shall not, and shall not permit any Subsidiary to, prepay,
redeem, purchase, defease or otherwise satisfy prior to the scheduled maturity
thereof in any manner, or make any payment in violation of any subordination
terms of, any Debt, except (a) the prepayment of the Notes in accordance with
the terms of this Agreement, (b) regularly scheduled or required repayments or
redemptions of Debt set forth in Schedule 6B(f) and refinancings and refundings
of such Debt in compliance with paragraph 6B(c), (c) with respect to the term
loans outstanding under the Credit Agreement, (i) scheduled principal
amortization payments as provided in the Credit Agreement as in effect on the
closing date, provided if the Term B-2 Loan (as defined in the Credit Agreement)
has been funded prior to the date of closing, then it shall be prepaid on the
date of closing with proceeds of the Notes, (ii) mandatory prepayments as
provided in the Credit Agreement as in effect on the closing date, and (iii) so
long as no Default or Event of Default has occurred or is continuing, optional
prepayments of the Term Loans (as defined in the Credit Agreement) in accordance
with the terms of this Agreement and the Intercreditor Agreement (to the extent
applicable) and (d) repayments of the revolving loans outstanding under the
Credit Agreement.

 

6Q.         Amendment, Etc. of Debt.  Each of the Parent and the Company
covenants that it shall not, and shall not permit any Subsidiary to, amend,
modify or change in any manner any term or condition of (a) any Debt set forth
in Schedule 6B, except for (i) any refinancing, refunding, renewal or extension
thereof permitted by paragraph 6B(c), (ii) in connection with Contingent
Liabilities arising with respect to indemnification obligations, any
modification or amendment that does not increase the amount or accelerate the
time of payment of any such Debt

 

26

--------------------------------------------------------------------------------


 

and (iii) any other amendment or modification if, taken as a whole, such
amendment or modification would not (w) be adverse in any material respect to
the Parent, the Company and the other Subsidiaries, (x) shorten the final
maturity or average life to maturity, (y) require any payment to be made sooner
than originally scheduled or (z) increase the interest rate applicable thereto
or (b) the Credit Agreement, except to the extent permitted under the
Intercreditor Agreement (to the extent applicable) and in accordance with
paragraph 6P hereof.

 

6R.          Holding Company.  The Parent covenants that it shall not engage in
any business or activity other than (a) the ownership of all outstanding Capital
Securities of the Company, (b) maintaining its corporate existence,
(c) formation and ownership of direct or indirect Subsidiaries, (d) the issuance
of Equity Interests (subject to compliance with the applicable terms of this
Agreement), (e) participating in tax, accounting and other administrative
activities as the parent of the consolidated group of companies, including the
Company and the other Guarantors (including execution and delivery of contracts
and agreements in the ordinary course of business in connection therewith),
(f) the execution and delivery of the Transaction Documents and Loan Documents
(as defined in the Credit Agreement) to which it is a party and the performance
of its obligations thereunder, (g) fulfilling its obligations as an issuer of
publicly traded securities and an entity subject to (i) regulation by the SEC
and (ii) applicable securities laws and NASDAQ rules, (h) acting as the lender
under the Intercompany Subordinated Note, (i) the performance of its obligations
under the applicable contracts set forth on Schedule 6R, (j) the performance of
its obligations under the Warrants and the Underwriting Agreement,
(k) guarantees of obligations of the Company and the other Guarantors in the
ordinary course of business and (l) activities incidental to the businesses or
activities described in clauses (a) through (l) of this paragraph 6Q.

 

6S.          Limitation on Speculative Hedging.  Each of the Parent and Company
covenants that it will not, and will not permit any Subsidiary to, at any time
enter into any obligations under any swap, hedging or similar transactions
except to the extent entered into in the ordinary course of business to hedge or
limit currency exchange rate, interest rate, commodity price or other price
exposures from its line of business and not entered into for speculative
purposes.

 

6T.          Terrorism Sanctions Regulations.  Each of the Parent and the
Company covenants that it will not and will not permit any Subsidiary to
(a) become a Person described or designated in the Specially Designated
Nationals and Blocked Persons List of the Office of Foreign Assets Control or in
Section 1 of the Anti-Terrorism Order or (b) engage in any dealings or
transactions with any such Person.

 

7.             EVENTS OF DEFAULT.

 

7A.          Acceleration.  If any of the following events shall occur and be
continuing for any reason whatsoever (and whether such occurrence shall be
voluntary or involuntary or come about or be effected by operation of law or
otherwise):

 

(i)            the Company defaults in the payment of any principal of or
Yield-Maintenance Amount payable with respect to any Note when the same shall
become due, either by the terms thereof or otherwise as herein provided; or

 

27

--------------------------------------------------------------------------------


 

(ii)           the Company defaults in the payment of any interest on any Note
for more than 3 days after the date due; or

 

(iii)          except for Contingent Liabilities arising with respect to
indemnification obligations of the Parent, the Company or any other Subsidiary
being contested in good faith by appropriate proceedings and for which the
Parent, the Company or such other Subsidiary maintains adequate reserves, any
default or other event shall occur under the terms applicable to (i) Debt under
the Credit Agreement or any of the other Loan Documents (as defined in the
Credit Agreement) or (ii) any other Debt of the Parent, the Company or any other
Subsidiary in an aggregate amount (for all such Debt so affected and including
undrawn committed or available amounts and amounts owing to all creditors under
any combined or syndicated credit arrangement) exceeding $5,000,000 and, in
either case, such default or event shall (a) consist of the failure to pay such
Debt when due, whether by acceleration or otherwise, or (b) accelerate the
maturity of such Debt or permit the holder or holders thereof, or any trustee or
agent for such holder or holders, to cause such Debt to become due and payable
(or require the Parent, the Company or any other Subsidiary to purchase or
redeem such Debt or post cash collateral in respect thereof) prior to its
expressed maturity;

 

(iv)          any representation or warranty made by the Company, the Parent or
any other Guarantor herein or in any other Transaction Document or by the
Company, the Parent or any other Guarantor or any of its respective officers in
any writing furnished in connection with or pursuant to this Agreement or any
other Transaction Document shall be false or misleading in any material respect
on the date as of which made; or

 

(v)           the Company fails to perform or observe any agreement contained in
paragraph 4E or the Parent or the Company fails to perform or observe any
agreement contained in paragraph 5C, 5E, 5H or 6; or

 

(vi)          (a) the Parent or the Company fails to perform or observe any
agreement contained in paragraph 5A(i), (ii), (iii), (v) or (vi) or the
penultimate paragraph of paragraph 5A and such failure shall not be remedied
within 5 days after the earlier of the date any Responsible Officer obtains
actual knowledge thereof or any notice thereof is given to the Parent or the
Company by any Significant Holder, (b) the Parent or the Company fails to
perform or observe any other agreement, term or condition contained herein and
such failure shall not be remedied within 30 days after the earlier of the date
any Responsible Officer obtains actual knowledge thereof or any notice thereof
is given to the Parent or the Company by any Significant Holder, or (c) the
Company or any Guarantor fails to perform or observe any agreement contained in
any other Transaction Document and such failure shall not be remedied within the
grace period, if any, provided therefor in such Transaction Document; or

 

(vii)         the Parent, the Company or any other Subsidiary becomes insolvent
or generally fails to pay, or admits in writing its inability or refusal to pay,
debts as they become due; or the Parent, the Company or any other Subsidiary
applies for, consents to, or the Parent, the Company or any other Subsidiary
acquiesces in the appointment of a trustee, receiver or other custodian for such
Person or any property thereof, or makes a

 

28

--------------------------------------------------------------------------------


 

general assignment for the benefit of creditors; or, in the absence of such
application, consent or acquiescence, a trustee, receiver or other custodian is
appointed for the Parent, the Company or any other Subsidiary or for a
substantial part of the property of any thereof and is not discharged within 60
days; or any bankruptcy, reorganization, debt arrangement, or other case or
proceeding under any bankruptcy or insolvency law, or any dissolution or
liquidation proceeding, is commenced in respect of the Parent, the Company or
any other Subsidiary, and if such case or proceeding is not commenced by such
Person, it is consented to or acquiesced in by such Person, or remains for 60
days undismissed; or the Parent, the Company or any other Subsidiary takes any
action to authorize, or in furtherance of, any of the foregoing; or

 

(viii)        one or more judgments or orders for the payment of money (not paid
or fully covered by insurance maintained in accordance with the requirements of
this Agreement and as to which the relevant insurance company has acknowledged
coverage) aggregating in excess of $5,000,000 shall be rendered against any or
all of the Parent, the Company or any other Subsidiary and either
(a) enforcement proceedings shall have been commenced by any creditor upon any
such judgments or orders or (b) there shall be any period of thirty (30)
consecutive days during which a stay of enforcement of any such judgments or
orders, by reason of a pending appeal, bond or otherwise, shall not be in
effect; or

 

(ix)           (i) any Person institutes steps to terminate a Plan if as a
result of such termination the Parent, the Company or any ERISA Affiliate could
be required to make a contribution to such Plan, or could incur a liability or
obligation to such Pension Plan, in excess of $5,000,000; (ii) a contribution
failure occurs with respect to any Pension Plan sufficient to give rise to a
Lien under Section 302(f) of ERISA; (iii) the Unfunded Liability exceeds twenty
percent of the Total Plan Liability, or (iv) there shall occur any withdrawal or
partial withdrawal from a Multiemployer Plan and the withdrawal liability
(without unaccrued interest) to Multiemployer Plans as a result of such
withdrawal (including any outstanding withdrawal liability that the Parent, the
Company or any ERISA Affiliate have incurred on the date of such withdrawal)
exceeds $5,000,000; or

 

(x)            any Guaranty Agreement or any Collateral Document shall cease to
be in full force and effect, or the Company or any Guarantor shall contest or
deny the validity or enforceability of, or deny that it has any liability or
obligations under, any Guaranty Agreement or any Collateral Document, or the
Collateral Agent does not have or ceases to have a valid first priority
perfected security interest (subject only to Liens permitted by paragraph 6C) in
any material part of the Collateral for the benefit of the holders of the Notes;
or

 

(xi)           an “Event of Default”, as defined in the Credit Agreement, has
occurred;

 

(xii)          the “Maturity Date” with respect to the “Revolving Credit
Facility” or the “Term A Loan” (each as defined in the Credit Agreement), has
occurred before June 12, 2013 or the “Maturity Date” with respect to the “Term B
Loan” (each as defined in the Credit Agreement), has occurred before June 12,
2015; or

 

29

--------------------------------------------------------------------------------


 

(xiii)                          a Change of Control has occurred; or

 

(xiv)        any subordination provision in the Intercompany Subordination
Agreement shall cease to be in full force and effect, or the Parent, the Company
or any other Subsidiary shall contest in any manner the validity, binding nature
or enforceability of any such provision;

 

then (a) if such event is an Event of Default specified in clause (i) or (ii) of
this paragraph 7A, any holder of any Note (other than the Company or any of its
Subsidiaries or Affiliates) may at its option, by notice in writing to the
Company, declare all of the Notes held by such holder to be, and all of the
Notes held by such holder shall thereupon be and become, immediately due and
payable at par together with interest accrued thereon, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Company, (b) if such event is an Event of Default specified in clause
(vii) of this paragraph 7A with respect to the Company, all of the Notes at the
time outstanding shall automatically become immediately due and payable together
with interest accrued thereon and together with the Yield-Maintenance Amount, if
any, with respect to each Note, without presentment, demand, protest or notice
of any kind, all of which are hereby waived by the Company, and (c) if such
event is not an Event of Default specified in clause (vii) of this paragraph 7A
with respect to the Company, the Required Holder(s) may at its or their option,
by notice in writing to the Company, declare all of the Notes to be, and all of
the Notes shall thereupon be and become, immediately due and payable together
with interest accrued thereon and together with the Yield-Maintenance Amount, if
any, with respect to each Note, without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Company.  The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and without the occurrence of an
Event of Default and that the provision for payment of Yield-Maintenance Amount
by the Company in the event the Notes are prepaid or are accelerated as a result
of an Event of Default is intended to provide compensation for the deprivation
of such right under such circumstances.

 

7B.          Rescission of Acceleration.  At any time after any or all of the
Notes shall have been declared immediately due and payable pursuant to paragraph
7A, the Required Holder(s) may, by notice in writing to the Company, rescind and
annul such declaration and its consequences if (i) the Company shall have paid
all overdue interest on the Notes, the principal of and Yield-Maintenance
Amount, if any, payable with respect to any Notes which have become due
otherwise than by reason of such declaration, and interest on such overdue
interest and overdue principal and Yield-Maintenance Amount at the Default Rate,
(ii) the Company shall not have paid any amounts which have become due solely by
reason of such declaration, (iii) all Events of Default and Defaults, other than
non-payment of amounts which have become due solely by reason of such
declaration, shall have been cured or waived pursuant to paragraph 11C, and
(iv) no judgment or decree shall have been entered for the payment of any
amounts due pursuant to the Notes or this Agreement.  No such rescission or
annulment shall extend to or affect any subsequent Event of Default or Default
or impair any right arising therefrom.

 

7C.          Notice of Acceleration or Rescission.  Whenever any Note shall be
declared immediately due and payable pursuant to paragraph 7A or any such
declaration shall be

 

30

--------------------------------------------------------------------------------


 

rescinded and annulled pursuant to paragraph 7B, the Company shall forthwith
give written notice thereof to the holder of each Note at the time outstanding.

 

7D.          Other Remedies.  If any Event of Default or Default shall occur and
be continuing, the holder of any Note may proceed to protect and enforce its
rights under this Agreement, the other Transaction Documents and such Note by
exercising such remedies as are available to such holder in respect thereof
under applicable law, either by suit in equity or by action at law, or both,
whether for specific performance of any covenant or other agreement contained in
this Agreement or the other Transaction Documents or in aid of the exercise of
any power granted in this Agreement or any Transaction Document.  No remedy
conferred in this Agreement or the other Transaction Documents upon the holder
of any Note or the Collateral Agent is intended to be exclusive of any other
remedy, and each and every such remedy shall be cumulative and shall be in
addition to every other remedy conferred herein or now or hereafter existing at
law or in equity or by statute or otherwise.

 

8.             REPRESENTATIONS, COVENANTS AND WARRANTIES.  Each of the Parent
and the Company represents, covenants and warrants as follows, both immediately
before and after giving effect to the Kraft Acquisition:

 

8A(1).     Organization; Subsidiary Preferred Equity.  Each of the Parent and
the Company is a corporation duly organized and existing in good standing under
the laws of the State of Delaware and each Subsidiary other than the Company is
duly organized and existing in good standing under the laws of the jurisdiction
in which it is organized.  The Parent, the Company and each of the other
Subsidiaries have duly qualified or been duly licensed, and are authorized to do
business and are in good standing, in each jurisdiction in which the ownership
of their respective properties or the nature of their respective businesses
makes such qualification or licensing necessary and in which the failure to be
so qualified or licensed could be reasonably likely to have a Material Adverse
Effect.  The Parent owns all of the outstanding shares of capital stock of the
Company free and clear of any Liens other than Liens permitted by paragraph
6C(g).  Schedule 8A(1) hereto sets forth, as of the date hereof, a correct list
of each Subsidiary, its jurisdiction of incorporation and its ownership.  No
Subsidiary has any outstanding shares of any class of capital stock or other
equity interests which has priority over any other class of capital stock or
other equity interests of such Subsidiary as to dividends or distributions or in
liquidation except as may be owned beneficially and of record by the Company or
a Wholly-Owned Subsidiary.  Except as set forth on Schedule 8A(1), there are no 
options for, rights to acquire, agreements to issue, or securities exercisable
for or convertible into shares of the Company’s capital stock or the equity
interests of any other Subsidiary.

 

8A(2).     Power and Authority.  The Parent, the Company and each other
Subsidiary has all requisite corporate, limited liability company or
partnership, as the case may be, power to own or hold under lease and operate
their respective properties which it purports to own or hold under lease and to
conduct its business as currently conducted and as currently proposed to be
conducted.

 

8A(3).     Execution and Delivery of Transaction Documents.  The Parent, the
Company and each other Subsidiary has all requisite corporate, limited liability
company or partnership, as the case may be, power to execute, deliver and
perform its obligations under this Agreement, the

 

31

--------------------------------------------------------------------------------


 

Notes and the other Transaction Documents to which it is a party.  The
execution, delivery and performance of this Agreement, the Notes and the other
Transaction Documents has been duly authorized by all requisite corporate,
limited liability company or partnership, as the case may be, action, and this
Agreement, the Notes and the other Transaction Documents have been duly executed
and delivered by authorized officers of the Parent, the Company and each other
Subsidiary which is a party thereto and are valid obligations of the Parent, the
Company and each such other Subsidiary, legally binding upon and enforceable
against the Parent, the Company and each such other Subsidiary in accordance
with their terms, except as such enforceability may be limited by
(i) bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 

8B.          Financial Statements.   The Parent and the Company have furnished
each Purchaser with the following financial statements, identified by a
principal financial officer of the Parent:  (i) a consolidated balance sheet of
the Parent and its Subsidiaries as at December 31 in each of the years 2005 to
2007, inclusive, and consolidated statements of income, stockholders’ equity and
cash flows of the Parent and its Subsidiaries for each such year, all reported
on by PricewaterhouseCoopers LLP; (ii) a consolidated balance sheet of the
Business as at December 31 in each of the years 2005 to 2007, inclusive, and
consolidated statements of income, stockholders’ equity and cash flows of the
Seller and its Subsidiaries for each such year, all reported on by
PricewaterhouseCoopers LLP; and (iii) unaudited consolidated balance sheet of
the Parent and its Subsidiaries as at March 31, 2008 and consolidated statements
of income or operations and cash flows for the three-month period ended on each
such date, prepared by the Parent.  Such financial statements (including any
related schedules and/or notes) are true and correct in all material respects
(subject, as to interim statements, to changes resulting from audits and
year-end adjustments), have been prepared in accordance with generally accepted
accounting principles consistently followed throughout the periods involved and
show all liabilities, direct and contingent, of the Parent and its Subsidiaries
and the Seller and its Subsidiaries, as applicable, required to be shown in
accordance with such principles.  The balance sheets fairly present the
condition of the Parent and its Subsidiaries and the Seller and its
Subsidiaries, as applicable, as at the dates thereof, and the statements of
income, stockholders’ equity and cash flows fairly present the results of the
operations of the Parent and its Subsidiaries and the Seller and its
Subsidiaries, as applicable, and their respective cash flows for the periods
indicated.  Since December 31, 2007, neither the Parent nor any Subsidiary of
the Parent has paid or declared any dividend on any shares of its capital stock
or made any other distribution on account of any shares of its capital stock
(other than dividends or distributions payable solely to the Parent or a
Wholly-Owned Subsidiary of the Parent) or redeemed, purchased, retired or
otherwise acquired any shares of its capital stock or any warrants, rights or
options to acquire, or securities convertible into or exchangeable for, any
shares of its capital stock (other than from the Parent or a Wholly-Owned
Subsidiary of the Parent).  There has been no material adverse change in the
business, property or assets, condition (financial or otherwise), operations or
prospects of the Parent, the Company and the other Subsidiaries taken as a whole
or Seller and its Subsidiaries, taken as a whole, in either case since
December 31, 2007, except as set forth on Schedule 3H.

 

8C.          Actions Pending.  There is no action, suit, investigation or
proceeding pending or, to the knowledge of the Parent or the Company, threatened
against the Parent, the Company

 

32

--------------------------------------------------------------------------------


 

or any of the other Subsidiaries, or any properties or rights of the Parent or
any of its Subsidiaries, by or before any court, arbitrator or administrative or
governmental body which, individually or in the aggregate, could reasonably be
expected to result in any Material Adverse Effect, except as set forth on
Schedule 8C.

 

8D.          Outstanding Debt.  Neither the Parent, nor the Company nor any
other Subsidiaries has outstanding any Debt except as permitted by paragraph
6B.  There exists no material default under the provisions of any instrument
evidencing such Debt or of any agreement relating thereto.

 

8E.          Title to Properties.  The Parent, the Company and each of the other
Subsidiaries has good and marketable title to its respective real properties
(other than properties which it leases) and good title to all of its other
respective properties and assets, including the properties and assets reflected
in the balance sheet of the Parent as at December 31, 2007 referred to in
paragraph 8B (other than properties and assets disposed of in the ordinary
course of business), and after giving effect to the Kraft Acquisition, the
“Purchased Assets” (as defined in the Mead Purchase Agreement) reflected in the
balance sheet of the Seller as at December 31, 2007, subject to no Lien of any
kind except Liens permitted by paragraph 6C.  All leases necessary in any
material respect for the conduct of the respective businesses of the Parent and
its Subsidiaries are valid and subsisting and are in full force and effect.

 

8F.          Taxes.  Except as set forth on Schedule 8F, the Parent and the
Company has, and each of the other Subsidiaries has, filed all federal, state
and other income tax returns which, to the knowledge of the officers of the
Parent and its Subsidiaries, are required to be filed, and each has paid all
taxes as shown on such returns and on all assessments received by it to the
extent that such taxes have become due, except such taxes as are being actively
contested in good faith by appropriate proceedings for which adequate reserves
have been established in accordance with generally accepted accounting
principles.

 

8G.          Conflicting Agreements and Other Matters.  Neither the Parent, nor
the Company nor any of the other Subsidiaries is a party to any contract or
agreement or subject to any charter, by-law, limited liability company operating
agreement, partnership agreement, or other corporate, limited liability company
or partnership restriction which could reasonably be expected to have a Material
Adverse Effect.  Neither the execution nor delivery of this Agreement, the Notes
or the other Transaction Documents, nor the offering, issuance and sale of the
Notes, nor fulfillment of nor compliance with the terms and provisions hereof
and of the Notes and the other Transaction Documents will conflict with, or
result in a breach of the terms, conditions or provisions of, or constitute a
default under, or result in any violation of, or result in the creation of any
Lien (other than Liens created pursuant to the Collateral Documents) upon any of
the properties or assets of the Parent, the Company or any of the other
Subsidiaries pursuant to, the charter, limited liability company operating
agreement, partnership agreement, by-laws, limited liability company operating
agreement or partnership agreement of the Parent, the Company or any of the
other Subsidiaries, any award of any arbitrator or, assuming, solely with
respect to the Existing Credit Agreement, the satisfaction of the condition
contained in paragraph 3J, any agreement (including any agreement with
stockholders, members or partners), instrument, order, judgment, decree,
statute, law, rule or regulation to which the Parent, the Company or any of the
other Subsidiaries is subject.  Neither the Parent, nor the Company nor

 

33

--------------------------------------------------------------------------------


 

any of the other Subsidiaries is a party to, or otherwise subject to any
provision contained in, any instrument evidencing Debt of the Parent, the
Company or such other Subsidiary, any agreement relating thereto or any other
contract or agreement (including its charter, by-laws, limited liability company
operating agreement or partnership agreement) which limits the amount of, or
otherwise imposes restrictions on the incurring of, Debt of the Company of the
type to be evidenced by the Notes or Debt of any Guarantor of the type to be
evidenced by the Guaranty Agreement except as set forth in the agreements listed
on Schedule 8G.

 

8H.          Offering of Notes.  Neither the Company nor any agent acting on its
behalf has, directly or indirectly, offered the Notes, any Guaranty Agreement or
any similar security of the Company or any Guarantor for sale to, or solicited
any offers to buy the Notes, any Guaranty Agreement or any similar security of
the Company or any Guarantor from, or otherwise approached or negotiated with
respect thereto with, any Person other than Institutional Investors, and neither
the Company, any Guarantor nor any agent acting on its behalf has taken or will
take any action which would subject the issuance or sale of the Notes or the
execution and delivery of the Guaranty Agreements to the provisions of section 5
of the Securities Act or to the provisions of any securities or Blue Sky law of
any applicable jurisdiction.

 

8I.           Use of Proceeds.  Neither the Parent, nor the Company nor any
other Subsidiary owns or has any present intention of acquiring any “margin
stock” as defined in Regulation U (12 CFR Part 221) of the Board of Governors of
the Federal Reserve System (herein called “margin stock”).  The proceeds of sale
of the Notes will be used first, if the Term B-2 Loan (as defined in the Credit
Agreement) has been funded prior to the date of closing, to repay the such Term
B-2 Loan, and second to finance the Kraft Acquisition and for general corporate
purposes.  None of such proceeds will be used, directly or indirectly, for the
purpose, whether immediate, incidental or ultimate, of purchasing or carrying
any margin stock or for the purpose of maintaining, reducing or retiring any
Debt which was originally incurred to purchase or carry any stock that is
currently a margin stock or for any other purpose which might constitute the
sale or purchase of any Notes a “purpose credit” within the meaning of such
Regulation U.  Neither the Parent nor the Company is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying margin stock.  Neither the Company nor any
agent acting on its behalf has taken or will take any action which might cause
this Agreement, any of the other Transaction Documents or any Note to violate
Regulation T, Regulation U or any other regulation of the Board of Governors of
the Federal Reserve System or to violate the Exchange Act, in each case as in
effect now or as the same may hereafter be in effect.

 

8J.          ERISA.

 

(a)           The Unfunded Liability of all Plans does not in the aggregate
exceed the greater of (i) twenty percent of the Total Plan Liability for all
such Plans and (ii) $5,000,000.  Each Plan complies in all material respects
with all applicable requirements of law and regulations. No contribution failure
under Section 412 of the Code, Section 302 of ERISA or the terms of any Plan has
occurred with respect to any Plan, sufficient to give rise to a Lien under
Section 302(f) of ERISA, or otherwise to have a Material Adverse Effect.  There
are no pending or, to the knowledge of the Company, threatened, claims, actions,
investigations or lawsuits against any Plan, any fiduciary of any Plan, or the
Company or any ERISA Affiliate with respect to a Plan or

 

34

--------------------------------------------------------------------------------


 

a Multiemployer Plan which could reasonably be expected to have a Material
Adverse Effect.  Neither the Company nor any ERISA Affiliate has engaged in any
prohibited transaction (as defined in Section 4975 of the Code or Section 406 of
ERISA) in connection with any Plan or Multiemployer Plan which could reasonably
be expected to have a Material Adverse Effect. Within the past five years,
neither the Company nor any ERISA Affiliate engaged in a transaction which
resulted in a Plan with an Unfunded Liability being transferred out of the
Company and its ERISA Affiliates, which could reasonably be expected to have a
Material Adverse Effect.  No Termination Event has occurred or is reasonably
expected to occur with respect to any Plan, which could reasonably be expected
to have a Material Adverse Effect.

 

(b)           All contributions (if any) have been made to any Multiemployer
Plan that are required to be made by the Company or any ERISA Affiliate under
the terms of the plan or of any collective bargaining agreement or by applicable
law; neither the Company nor any ERISA Affiliate has withdrawn or partially
withdrawn from any Multiemployer Plan, incurred any material withdrawal
liability with respect to any such plan or received notice of any material claim
or demand for withdrawal liability or partial withdrawal liability from any such
plan, and no condition has occurred which, if continued, could result in a
withdrawal or partial withdrawal from any such plan; and neither the Company nor
any ERISA Affiliate has received any notice that any Multiemployer Plan is in
reorganization, that increased contributions may be required to avoid a
reduction in plan benefits or the imposition of any excise tax, that any such
plan is or has been funded at a rate less than that required under Section 412
of the Code, that any such plan is or may be terminated, or that any such plan
is or may become insolvent.

 

8K.          Governmental Consent.  Neither the nature of the Parent, of the
Company or of any other Subsidiary, nor any of their respective businesses or
properties, nor any relationship between the Parent, the Company or any other
Subsidiary and any other Person, nor any circumstance in connection with the
offering, issuance, sale or delivery of the Notes is such as to require any
authorization, consent, approval, exemption or other action by or notice to or
filing with any court or administrative or governmental body (other than routine
filings after the date of closing with the Securities and Exchange Commission
and/or state Blue Sky authorities and other than the filings and recordings
necessary to perfect the Liens in the Collateral intended to be created by the
Collateral Documents described on Schedule 8K hereto and any other consent or
approval that has been obtained and is in full force and effect and copies of
which have been provided to the Purchasers prior to the date of closing) in
connection with the execution and delivery of this Agreement or the other
Transaction Documents, the offering, issuance, sale or delivery of the Notes or
fulfillment of or compliance with the terms and provisions hereof, thereof or of
the Notes.

 

8L.          Compliance with Environmental and Other Laws.  The Parent, the
Company and the other Subsidiaries and all of their respective properties and
facilities have complied at all times and in all respects with all federal,
state, local, foreign and regional statutes, laws, ordinances and judicial or
administrative orders, judgments, rulings and regulations, including, without
limitation, those  relating to protection of the environment except, in any such
case, where failure to comply, individually or in the aggregate, could not
reasonably be expected to  result in a Material Adverse Effect.

 

35

--------------------------------------------------------------------------------


 

8M.         Regulatory Status.  Neither the Parent, nor the Company nor any of
the other Subsidiaries is (i) an “investment company” or a company “controlled”
by an “investment company” within the meaning of the Investment Company Act of
1940, as amended, or an “investment adviser” within the meaning of the
Investment Advisers Act of 1940, as amended, (ii) a “holding company” or a
“subsidiary company” or an “affiliate” of a “holding company” or of a
“subsidiary company” of a “holding company”, within the meaning of the Public
Utility Holding Company Act of 2005, or (iii) a “public utility” within the
meaning of the Federal Power Act, as amended.

 

8N.          Permits and Other Operating Rights.  The Parent, the Company and
each other Subsidiary has all such valid and sufficient certificates of
convenience and necessity, franchises, licenses, permits, operating rights and
other authorizations from federal, state, foreign, regional, municipal and other
local regulatory bodies or administrative agencies or other governmental bodies
having jurisdiction over the Parent, the Company or any other Subsidiary or any
of its properties, as are necessary for the ownership, operation and maintenance
of its businesses and properties, as presently conducted and as proposed to be
conducted while the Notes are outstanding, subject to exceptions and
deficiencies which, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect, and such certificates of convenience
and necessity, franchises, licenses, permits, operating rights and other
authorizations from federal, state, foreign, regional, municipal and other local
regulatory bodies or administrative agencies or other governmental bodies having
jurisdiction over the Parent, the Company, any other Subsidiary or any of its
properties are free from restrictions or conditions which, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect,
and neither the Parent, nor the Company nor any other Subsidiary is in violation
of any thereof in any material respect.

 

8O.         Rule 144A.  The Notes are not of the same class as securities of the
Company, if any, listed on a national securities exchange, registered under
Section 6 of the Exchange Act or quoted in a U.S. automated inter-dealer
quotation system.

 

8P.          Absence of Financing Statements, Etc.  Except with respect to the
Liens permitted by paragraph 6C hereof, there is no financing statement,
security agreement, chattel mortgage, real estate mortgage or other document
filed or recorded with any filing records, registry or other public office, that
purports to cover, affect or give notice of any present or possible future Lien
on, or security interest in, any assets or property of the Parent, the Company
or any other Subsidiary or any rights relating thereto.

 

8Q.         Establishment of Security Interest.  Schedule 8Q hereto sets forth
as of the date of closing a complete and accurate list of (i) the name,
jurisdiction of organization and organizational identification number of the
Parent, the Company and each of its other Subsidiaries, (ii) if the Parent, the
Company or any other Subsidiary is not a “registered organization” (as defined
in the UCC) organized under that law of a “State” (as defined in the UCC), the
location of its place of business (if it has only one place of business) or its
chief executive office (if it has more than one place of business), (iii) all
real property owned or leased by the Parent, the Company or any of the other
Subsidiaries, and (iv) all registered patents, trademarks, trade names, service
marks, services names or copyrights owned or licensed by the Parent, the Company
or any of the other Subsidiaries.  As of the date hereof, all filings,

 

36

--------------------------------------------------------------------------------


 

assignments, pledges and deposits of documents or instruments have been made,
and all other actions have been taken, that are necessary or advisable under
applicable law and are required to be made or taken on or prior to the date of
closing under the provisions of this Agreement and the other Transaction
Documents to create and perfect a security interest in the Collateral in favor
of the Collateral Agent to secure the Notes, the Company’s obligations under the
Credit Agreement and each Guarantor’s obligations under its Guaranty Agreement,
subject to no Liens other than Liens permitted under paragraph 6C.  The
Collateral and the Collateral Agent’s rights with respect to the Collateral are
not subject to any setoff, claims, withholdings or other defenses (except any
such setoff, claim or defense which could not, individually or in the aggregate,
materially impair the rights of the Collateral Agent with respect to the
Collateral).  The Parent, the Company or another Subsidiary is the owner of the
Collateral described in the Collateral Documents free from any Lien, security
interest, encumbrance and any other claim or demand, except for Liens permitted
under paragraph 6C.

 

8R.                            Foreign Assets Control Regulations, Etc.

 

(i)            Neither the sale of the Notes by the Company hereunder nor its
use of the proceeds thereof will violate the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.

 

(ii)           Neither the Parent, nor the Company nor any other Subsidiary
(i) is a Person described or designated in the Specially Designated Nationals
and Blocked Persons List of the Office of Foreign Assets Control or in Section 1
of the Anti-Terrorism Order or (ii) engages in any dealings or transactions with
any such Person.  The Company and its Subsidiaries are in compliance, in all
material respects, with the USA Patriot Act.

 

(iii)          No part of the proceeds from the sale of the Notes hereunder will
be used, directly or indirectly, for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming
in all cases that such Act applies to the Company.

 

8S.          Disclosure.  Neither this Agreement, any other Transaction Document
nor any other document, certificate or statement furnished to any Purchaser by
or on behalf of the Parent, the Company or any Subsidiary in connection herewith
or therewith contains any untrue statement of a material fact or omits to state
a material fact necessary in order to make the statements contained herein and
therein not misleading.  There is no fact or facts  peculiar to the Parent, the
Company or any of the other Subsidiaries which materially adversely affects or
in the future may (so far as the Parent or the Company can now reasonably
foresee), individually or in the aggregate, reasonably be expected to materially
adversely affect the business, property or assets, or financial condition of the
Parent, the Company or any of the other Subsidiaries and which has not been set
forth in this Agreement or in the other documents, certificates and statements
furnished to each Purchaser by or on behalf of the Parent prior to the date
hereof in connection with the transactions contemplated hereby.  Any financial
projections delivered to

 

37

--------------------------------------------------------------------------------


 

any Purchaser on or prior to the date hereof are reasonable based on the
assumptions stated therein and the best information available to the officers of
the Company.

 

8T.                              Labor Matters.  Except as set forth on Schedule
8T, neither the Parent, nor the Company nor any other Subsidiary is subject to
any labor or collective bargaining agreement. There are no existing or
threatened strikes, lockouts or other labor disputes involving the Parent, the
Company or any other Subsidiary that singly or in the aggregate could reasonably
be expected to have a Material Adverse Effect. Hours worked by and payment made
to employees of the Parent, the Company and the other Subsidiaries are not in
material violation of the Fair Labor Standards Act or any other applicable law,
rule or regulation dealing with such matters.

 

8U.                              Related Agreements, etc.

 

(a)           The Company has heretofore furnished the Purchasers a true and
correct copy of the Related Agreements;

 

(b)           The Parent, the Company and each other Subsidiary and, to the
Company’s knowledge, each other party to the Related Agreements, has duly taken
all necessary corporate, partnership or other organizational action to authorize
the execution, delivery and performance of the Related Agreements and the
consummation of transactions contemplated thereby;

 

(c)           The Related Transactions will comply in all material respects with
all applicable legal requirements, and all necessary governmental, regulatory,
creditor, shareholder, partner and other material consents, approvals and
exemptions required to be obtained by the Parent, the Company and the other
Subsidiaries and, to the Parent’s and the Company’s knowledge, each other party
to the Related Agreements in connection with the Related Transactions will be,
prior to consummation of the Related Transactions, duly obtained and will be in
full force and effect. As of the date of the Related Agreements, all applicable
waiting periods with respect to the Related Transactions will have expired
without any action being taken by any competent governmental authority which
restrains, prevents or imposes material adverse conditions upon the consummation
of the Related Transactions;

 

(d)           The execution and delivery of the Related Agreements did not, and
the consummation of the Related Transactions will not, violate any statute or
regulation of the United States (including any securities law) or of any state
or other applicable jurisdiction, or any order, judgment or decree of any court
or governmental body binding on the Parent, the Company or any other Subsidiary
or, to the Parent’s and the Company’s knowledge, any other party to the Related
Agreements, or result in a breach of, or constitute a default under, any
material agreement, indenture, instrument or other document, or any judgment,
order or decree, to which the Parent, the Company or any other Subsidiary is a
party or by which the Parent, the Company or any other Subsidiary is bound or,
to the Parent’s or the Company’s knowledge, to which any other party to the
Related Agreements is a party or by which any such party is bound; and

 

38

--------------------------------------------------------------------------------


 

(e)                                  No statement or representation made in the
Related Agreements by the Parent, the Company or any other Subsidiary or, to the
Parent’s or the Company’s knowledge, any other Person, contains any untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary in order to make the statements made therein, in
light of the circumstances under which they are made, not misleading.

 

8V.                             Casualty, Etc.  Except as set forth on Schedule
8V, neither the businesses nor the properties of the Parent, the Company or any
other Subsidiary are affected by any fire, explosion, accident, strike, lockout
or other labor dispute, drought, storm, hail, earthquake, embargo, act of God or
of the public enemy or other casualty (whether or not covered by insurance)
that, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

 

8W.                         Material Contracts.  Schedule 8W lists, as of the
date of closing, each Material Contract to which the Parent, the Company or any
other Subsidiary is a party, by which either of them or their respective
properties is bound or to which either of them is subject.  As of the date of
closing, except as set forth on Schedule 8W, (a) each Material Contract is in
full force and effect and is enforceable by the Parent, the Company and each
other Subsidiary party thereto in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws, statutes or rules of general application affecting the
enforcement of creditor’s rights or general principles of equity, and
(b) neither the Parent, nor the Company nor any other Subsidiary, nor, to the
knowledge of the Parent, the Company and the other Subsidiaries, any other party
thereto, is in breach of or default under any Material Contract in any material
respect or has given notice of termination or cancellation of any Material
Contract.

 

8X.                             Kraft Acquisition Documents.  With respect to
each of the Kraft Acquisition Documents, (i) all representations made by the
Parent, the Company or any other Subsidiary in the Kraft Acquisition Documents
are complete, true and correct in all material respects as of the date of
closing; (ii) the execution and delivery by the Parent, the Company or any other
Subsidiary of the Kraft Acquisition Documents and the consummation of the
transactions therein contemplated or the compliance with the provisions thereof
will not violate any law, rule, regulation, order, writ, judgment, injunction,
decree or award binding on the Parent, the Company or such other Subsidiary or
any of the provisions of the organizational documents of the Parent, the Company
or any other Subsidiary or any of the provisions of any indenture, agreement,
document, instrument or undertaking to which the Parent, the Company or any
other Subsidiary is a party or subject, or by which the Parent, the Company or
any other Subsidiary or any property of the Parent, the Company or any other
Subsidiary is bound, or conflict with or constitute a default thereunder or
result in the creation or imposition of any Lien pursuant to the terms of any
such indenture, agreement, document, instrument or undertaking, except to the
extent such violation, conflict or default would not reasonably be likely to
result in a Material Adverse Effect; (iii) no material order, consent, approval,
license, authorization or validation of, or filing, recording or registration
with, or exemption by, any governmental, regulatory, administrative or public
body or authority, or any subdivision thereof, or any other Person is required
to authorize, or is required in connection with, the execution, delivery or
performance of, or the legality, validity, binding effect or enforceability of,
any of the Kraft Acquisition

 

39

--------------------------------------------------------------------------------


 

Documents except those which have already been obtained or given; and (iv) upon
the effectiveness of this Agreement, all conditions to effectiveness of the Mead
Purchase Agreement have been satisfied.

 

9.                                      REPRESENTATIONS OF EACH PURCHASER.  Each
Purchaser represents as follows:

 

9A.                             Nature of Purchase.  Such Purchaser is not
acquiring the Notes to be purchased by it hereunder with a view to or for sale
in connection with any distribution thereof within the meaning of the Securities
Act, provided that the disposition of such Purchaser’s property shall at all
times be and remain within its control.

 

9B.                             Source of Funds.  At least one of the following
statements is an accurate representation as to each source of funds (a “Source”)
to be used by such Purchaser to pay the purchase price of the Notes to be
purchased by such Purchaser hereunder:

 

(i)                                     the Source is an “insurance company
general account” (as that term is defined in the United States Department of
Labor’s Prohibited Transaction Exemption (“PTE”) 95-60) in respect of which the
reserves and liabilities (as defined by the annual statement for life insurance
companies approved by the National Association of Insurance Commissioners (the
“NAIC Annual Statement”)) for the general account contract(s) held by or on
behalf of any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

 

(ii)                                  the Source is a separate account that is
maintained solely in connection with such Purchaser’s fixed contractual
obligations under which the amounts payable, or credited, to any employee
benefit plan (or its related trust) that has any interest in such separate
account (or to any participant or beneficiary of such plan (including any
annuitant)) are not affected in any manner by the investment performance of the
separate account; or

 

(iii)                               the Source is either (a) an insurance
company pooled separate account, within the meaning of PTE 90-1, or (b) a bank
collective investment fund, within the meaning of the PTE 91-38 and, except as
disclosed by such Purchaser to the Company in writing pursuant to this clause
(iii), no employee benefit plan or group of plans maintained by the same
employer or employee organization beneficially owns more than 10% of all assets
allocated to such pooled separate account or collective investment fund; or

 

(iv)                              the Source constitutes assets of an
“investment fund” (within the meaning of Part V of PTE 84-14 (the “QPAM
Exemption”)) managed by a “qualified professional asset manager” or “QPAM”
(within the meaning of Part V of the QPAM

 

40

--------------------------------------------------------------------------------


 

Exemption), no employee benefit plan’s assets that are included in such
investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an affiliate (within
the meaning of Section V(c)(1) of the QPAM Exemption) of such employer or by the
same employee organization and managed by such QPAM, exceed 20% of the total
client assets managed by such QPAM, the conditions of Part I(c) and (g) of the
QPAM Exemption are satisfied, neither the QPAM nor a person controlling or
controlled by the QPAM (applying the definition of “control” in Section V(e) of
the QPAM Exemption) owns a 5% or more interest in the Company and (a) the
identity of such QPAM and (b) the names of all employee benefit plans whose
assets are included in such investment fund have been disclosed to the Company
in writing pursuant to this clause (iv); or

 

(v)                                 the Source constitutes assets of a “plan(s)”
(within the meaning of Section IV of PTE 96-23 (the “INHAM Exemption”)) managed
by an “in-house asset manager” or “INHAM” (within the meaning of Part IV of the
INHAM Exemption), the conditions of Part I(a), (g) and (h) of the INHAM
Exemption are satisfied, neither the INHAM nor a person controlling or
controlled by the INHAM (applying the definition of “control” in
Section IV(h) of the INHAM Exemption) owns a 5% or more interest in the Company
and (a) the identity of such INHAM and (b) the name(s) of the employee benefit
plan(s) whose assets constitute the Source have been disclosed to the Company in
writing pursuant to this clause (v); or

 

(vi)                              the Source is a governmental plan; or

 

(vii)                           the Source is one or more employee benefit
plans, or a separate account or trust fund comprised of one or more employee
benefit plans, each of which has been identified to the Company in writing
pursuant to this clause (vii); or

 

(viii)                        the Source does not include assets of any employee
benefit plan, other than a plan exempt from the coverage of ERISA.

 

As used in this paragraph 9B, the terms “employee benefit plan”, “governmental
plan”, and “separate account” shall have the respective meanings assigned to
such terms in Section 3 of ERISA.

 

10.                               DEFINITIONS; ACCOUNTING MATTERS.  For the
purpose of this Agreement, the terms defined in paragraphs 10A and 10B (or
within the text of any other paragraph) shall have the respective meanings
specified therein and all accounting matters shall be subject to determination
as provided in paragraph 10C.

 

10A.                      Yield-Maintenance Terms.

 

“Called Principal” shall mean, with respect to any Note, the principal of such
Note that is to be prepaid pursuant to paragraph 4A(2), 4B or 4E or is declared
to be or otherwise becomes due and payable pursuant to paragraph 7A, as the
context requires.

 

“Discounted Value” shall mean, with respect to the Called Principal of any Note,
the amount obtained by discounting all Remaining Scheduled Payments with respect
to such

 

41

--------------------------------------------------------------------------------


 

Called Principal from their respective scheduled due dates to the Settlement
Date with respect to such Called Principal, in accordance with accepted
financial practice and at a discount factor (as converted to reflect the
periodic basis on which interest on such Note is payable, if interest is payable
other than on a semi-annual basis) equal to the Reinvestment Yield with respect
to such Called Principal.

 

“Reinvestment Yield” shall mean, with respect to the Called Principal of any
Note, 0.50% over the yield to maturity implied by (i) the yields reported as of
10:00 a.m. (New York City local time) on the Business Day next preceding the
Settlement Date with respect to such Called Principal for the most recent
actively traded on the run U.S. Treasury securities having a maturity equal to
the Remaining Average Life of such Called Principal as of such Settlement Date
on the display designated as “Page PX1” on Bloomberg Financial Markets (or such
other display as may replace Page PX1 on Bloomberg Financial Markets or, if
Bloomberg Financial Markets shall cease to report such yields or shall cease to
be Prudential Capital Group’s customary source of information for calculating
yield-maintenance amounts on privately placed notes, then such source as is then
Prudential Capital Group’s customary source of such information), or (ii) if
such yields shall not be reported as of such time or the yields reported as of
such time shall not be ascertainable (including by way of interpolation), the
Treasury Constant Maturity Series yields reported, for the latest day for which
such yields shall have been so reported as of the Business Day next preceding
the Settlement Date with respect to such Called Principal, in Federal Reserve
Statistical Release H.15 (or any comparable successor publication) for U.S.
Treasury securities having a constant maturity equal to the Remaining Average
Life of such Called Principal as of such Settlement Date.  In the case of each
determination under clause (i) or (ii) of the preceding sentence, such implied
yield shall be determined, if necessary, by (a) converting U.S. Treasury bill
quotations to bond equivalent yields in accordance with accepted financial
practice and (b) interpolating linearly between (1) the applicable U.S. Treasury
security with the maturity closest to and greater than such Remaining Average
Life and (2) the applicable U.S. Treasury security with the maturity closest to
and less than such Remaining Average Life.  The Reinvestment Yield shall be
rounded to that number of decimal places as appears in the coupon of the
applicable Note.

 

“Remaining Average Life” shall mean, with respect to the Called Principal of any
Note, the number of years (calculated to the nearest one-twelfth year) obtained
by dividing (i) such Called Principal into (ii) the sum of the products obtained
by multiplying (a) each Remaining Scheduled Payment of such Called Principal
(but not of interest thereon) by (b) the number of years (calculated to the
nearest one-twelfth year) which will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.

 

“Remaining Scheduled Payments” shall mean, with respect to the Called Principal
of any Note, all payments of such Called Principal and interest thereon that
would be due on or after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date.

 

“Settlement Date” shall mean, with respect to the Called Principal of any Note,
the date on which such Called Principal is to be prepaid pursuant to paragraph
4A(2), 4B or 4E

 

42

--------------------------------------------------------------------------------


 

or is declared to be or otherwise becomes due and payable pursuant to paragraph
7A, as the context requires.

 

“Yield-Maintenance Amount” shall mean, with respect to any Note, an amount equal
to the excess, if any, of the Discounted Value of the Called Principal of such
Note over the sum of (i) such Called Principal plus (ii) interest accrued
thereon as of (including interest due on) the Settlement Date with respect to
such Called Principal.  The Yield-Maintenance Amount shall in no event be less
than zero.

 

10B.                      Other Terms.

 

“Account Debtor” has the meaning set forth in the Security Agreement.

 

“Account or Accounts” has the meaning set forth in the UCC.

 

“Acquisition” shall mean any transaction or series of related transactions for
the purpose of or resulting, directly or indirectly, in (a) the acquisition of
all or substantially all of the assets of a Person, or of all or substantially
all of any business or division of a Person, (b) the acquisition of in excess of
50% of the Capital Securities of any Person, or otherwise causing any Person to
become a Subsidiary, or (c) a merger or consolidation or any other combination
with another Person (other than a Person that is already a Subsidiary).

 

“Adjusted Working Capital” shall mean the remainder of: (a) (i) the consolidated
current assets of the Company and its Subsidiaries minus (ii) the amount of cash
and cash equivalents included in such consolidated current assets; minus (b) (i)
consolidated current liabilities of the Company and its Subsidiaries minus
(ii) the amount of short-term Debt (including current maturities of long-term
Debt) of the Company and its Subsidiaries included in such consolidated current
liabilities.

 

“Affiliate” shall mean (i) with respect to any Person, any other Person directly
or indirectly controlling, controlled by, or under direct or indirect common
control with, such first Person, and (ii) with respect to Prudential, shall
include any managed account, investment fund or other vehicle for which
Prudential or any Affiliate of Prudential then acts as investment advisor or
portfolio manager.  A Person shall be deemed to control a corporation or other
entity if such Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of such corporation or
entity, whether through the ownership of voting securities, by contract or
otherwise.

 

“Anti-Terrorism Order” means Executive Order No. 13,224 of September 24, 2001,
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49, 079 (2001), as amended.

 

“Asset Disposition” shall mean the sale, lease, assignment or other transfer for
value (each, a “Disposition”) by the Parent, the Company or any other Subsidiary
to any Person (other than the Company or a Guarantor) of any asset or right of
the Parent, the Company or such other Subsidiary (including, the loss,
destruction or damage of any portion thereof or any actual or threatened (in
writing to the Parent, the Company or any other Subsidiary) condemnation,

 

43

--------------------------------------------------------------------------------


 

confiscation, requisition, seizure or taking thereof) other than (a) the sale or
lease of inventory in the ordinary course of business and (b) other Dispositions
in any fiscal year the Net Proceeds of which do not in the aggregate exceed
$5,000,000.

 

“Bank Agent” shall mean Bank of America, N.A., as agent for the Banks under the
Credit Agreement, and its successors and assigns in that capacity.

 

“Banks” shall mean the institutions from time to time party to the Credit
Agreement as lenders, and their respective successors and assigns.

 

“BONY Documents” shall mean (a) Acknowledgment of Assignment of Indebtedness and
Related Liens dated contemporaneously with the date of closing, executed by The
Bank of New York and addressed to the Seller, Cogen South L.L.C. and Oak
Acquisition, LLC, (b) Assignment of Mortgage and Assignment of Rents and
Assignment and Security Agreement dated contemporaneously with the date of
closing, executed by The Bank of New York for the benefit of Oak Acquisition,
LLC, (c) the Resignation of Agent/Appointment of New Agent letter dated
contemporaneously with the date of closing, executed by The Bank of New York and
addressed to the Seller, Cogen South L.L.C. and Oak Acquisition, LLC, and
(d) the Letter Agreement relating to the assignment of Collateral from the Bank
of New York to Oak Acquisition, LLC.

 

“Business” has the meaning given such term in the Mead Purchase Agreement.

 

“Business Day” shall mean any day other than a Saturday, a Sunday or a day on
which commercial banks in New York City are required or authorized to be closed.

 

“Capital Expenditures” shall mean all expenditures which, in accordance with
GAAP, would be required to be capitalized and shown on the consolidated balance
sheet of the Parent, including expenditures in respect of Capital Leases, but
excluding any such expenditures for which the Company has been reimbursed by the
Seller pursuant to the Kraft Acquisition Documents and expenditures made in
connection with the replacement, substitution or restoration of assets to the
extent financed (a) from insurance proceeds (or other similar recoveries) paid
on account of the loss of or damage to the assets being replaced or restored or
(b) with awards of compensation arising from the taking by eminent domain or
condemnation of the assets being replaced.

 

“Capital Securities” shall mean, with respect to any Person, all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of such Person’s capital, whether now outstanding or
issued or acquired after the date of closing, including common shares, preferred
shares, membership interests in a limited liability company, limited or general
partnership interests in a partnership, interests in a trust, interests in other
unincorporated organizations, warrants, options or other rights for the purchase
or acquisition from such Person of shares of capital stock of (or other
ownership or profit interests in) such Person or warrants, rights or options for
the purchase or acquisition from such Person of such shares (or such other
interests) or any other equivalent of such ownership interest.

 

44

--------------------------------------------------------------------------------


 

“Capital Lease” shall mean, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.

 

“Cash Equivalent Investment” shall mean, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case rated at least A-l by S&P or P-l by Moody’s, (c) any certificate of
deposit, time deposit or banker’s acceptance, maturing not more than one year
after such time, or any overnight federal funds transaction that is issued or
sold by a commercial banking institution that is a member of the Federal Reserve
System and has a combined capital and surplus and undivided profits of not less
than $500,000,000, (d) any repurchase agreement entered into with any commercial
banking institution of the nature referred to in clause (c) which (i) is secured
by a fully perfected security interest in any obligation of the type described
in any of clauses (a) through (c) above and (ii) has a market value at the time
such repurchase agreement is entered into of not less than 100% of the
repurchase obligation of such commercial banking institution thereunder and
(e) money market accounts or mutual funds which invest exclusively in assets
satisfying the foregoing requirements, and (f) other short term liquid
investments approved in writing by the Required Holders.

 

“Cash Management Agreement” shall mean any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
credit card processing, purchase card, ACH transactions, electronic funds
transfer and other cash management arrangements.

 

“Change of Control” shall mean the occurrence of any of the following events:
(a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all Capital Securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of more than 35% of the Capital Securities of the Parent entitled to
vote for members of the board of directors or equivalent governing body of the
Parent on a fully diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); provided that the acquisition by any one or more Exempt Persons (as
defined below) (acting singly or in concert) of the “beneficial ownership” of
35% or more of the Capital Securities of the Parent entitled to vote for members
of the board of directors or equivalent governing body of the Parent on a fully
diluted basis (and taking into account all such securities that such person or
group has the right to acquire pursuant to any option right) shall not be a
Change of Control; (b) a majority of the members of the Board of Directors of
the Parent shall cease to be Continuing Members (as defined below); (c) the
Parent shall cease to own and control 100% of each class of the outstanding
Capital Securities of the Company; (d) the Company shall cease to, directly or
indirectly, own and control 100% of each class of the outstanding Capital
Securities of each Subsidiary (other than the Company); or (e) all of Roger W.
Stone (or a replacement reasonably satisfactory to the Required Holders),

 

45

--------------------------------------------------------------------------------


 

Matthew Kaplan (or a replacement reasonably satisfactory to the Required
Holders) and Timothy Keneally (or a replacement reasonably satisfactory to the
Required Holders) shall cease at any time to be employed full time by the Parent
in a position at least equivalent to their current respective positions;
provided, however, such an event under this clause (e) shall not constitute a
Change of Control for up to 135 days if the Parent is diligently working to
replace such Person(s) with a reasonably qualified candidate (or candidates) to
perform the same or similar duties as such Person(s).  For purposes of the
foregoing, (x) “Continuing Member” shall mean a member of the Board of Directors
of Parent who either (i) was a member of Parent’s Board of Directors on the day
before the date of closing and has been such continuously thereafter or
(ii) became a member of such Board of Directors after the day before the date of
closing and whose election or nomination for election by the stockholders of
Parent was approved by a vote of the majority of the Continuing Members then
members of Parent’s Board of Directors and (y) “Exempt Person” shall mean each
member of the class consisting of:  (i) Roger Stone, (ii) Matthew Kaplan and
(iii) so long as voting control is retained by such Person, any spouse, lineal
descendant, parent or sibling of such Person, or any trust or similar estate
planning entity controlled by such Person or whose beneficiaries or owners are
solely comprised of such Person’s spouse, lineal descendant, parent or sibling.

 

“closing” or “date of closing” shall have the meaning given in paragraph 2
hereof.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Cogen Junior Notes” shall mean the subordinated promissory note from Cogen JV
to the Company dated October 22, 2001 in the original principal amount of
$9,500,000 and the subordinated promissory note from Cogen JV to the Company
dated December 31, 2004 in the original principal amount of $57,500,000.

 

“Cogen JV” shall mean Cogen South LLC, a Delaware limited liability company.

 

“Cogen Loan Agreement” shall mean that certain Amended and Restated Construction
and Term Loan Agreement of Cogen JV dated as of December 15, 1996, as amended or
assigned, and all documents executed in connection therewith.

 

“Cogen Notes” shall mean the Cogen Senior Notes and the Cogen Junior Notes.

 

“Cogen Senior Notes” shall mean all indebtedness outstanding under the Cogen
Loan Agreement, including those certain Replacement Promissory Notes dated as of
December 31, 1998 executed by Cogen JV in favor of the Company in the principal
amounts of $50,000,000 and $8,039,721.92, respectively.

 

“Collateral” shall mean all of the “Collateral” and “Mortgaged Property”
referred to in the Collateral Documents and all of the other property that is or
is intended under the terms of the Collateral Documents to be subject to Liens
in favor of the Collateral Agent for the benefit of the Banks and the holders of
the Notes.

 

46

--------------------------------------------------------------------------------


 

“Collateral Agent” shall mean Bank of America, N.A., in its capacity as
collateral agent under the Intercreditor Agreement, and its successor and
assigns in that capacity.

 

“Collateral Documents” shall mean the Security Agreements, the Mortgages, the
Deposit Account Control Agreements, the Securities Account Control Agreements,
the estoppel and consent agreements, and any other agreement, document or
instrument in effect on the date of closing or executed by the Parent or any
Subsidiary after the date of closing under which the Parent or such Subsidiary
has granted a lien upon or security interest in any property or assets to the
Collateral Agent to secure all or any part of the obligations of the Company
under this Agreement or the Notes or of any Guarantor under any Guaranty
Agreement, and all financing statements, certificates, documents and instruments
relating thereto or executed or provided in connection therewith, each as
amended, restated, supplemented or otherwise modified from time to time.

 

“Consolidated Net Income” shall mean, with respect to the Parent and its
Subsidiaries for any period, the net income (or loss) of the Parent and its
Subsidiaries for such period, excluding any gains from Asset Dispositions, any
extraordinary gains and any gains from discontinued operations.

 

“Contingent Liability” shall mean, with respect to any Person, each obligation
and liability of such Person and all such obligations and liabilities of such
Person incurred pursuant to any agreement, undertaking or arrangement by which
such Person: (a) guarantees, endorses or otherwise becomes or is contingently
liable upon (by direct or indirect agreement, contingent or otherwise, to
provide funds for payment, to supply funds to, or otherwise to invest in, a
debtor, or otherwise to assure a creditor against loss) the indebtedness,
dividend, obligation or other liability of any other Person in any manner (other
than by endorsement of instruments in the course of collection), including any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (b) guarantees the payment of dividends or other distributions
upon the Capital Securities of any other Person; (c) undertakes or agrees
(whether contingently or otherwise): (i) to purchase, repurchase, or otherwise
acquire any indebtedness, obligation or liability of any other Person or any
property or assets constituting security therefor, (ii) to advance or provide
funds for the payment or discharge of any indebtedness, obligation or liability
of any other Person (whether in the form of loans, advances, stock purchases,
capital contributions or otherwise), or to maintain solvency, assets, level of
income, working capital or other financial condition of any other Person, or
(iii) to make payment to any other Person other than for value received;
(d) agrees to lease property or to purchase securities, property or services
from such other Person with the purpose or intent of assuring the owner of such
indebtedness or obligation of the ability of such other Person to make payment
of the indebtedness or obligation; (e) induces the issuance of any letter of
credit for the benefit of such other Person; or (f) undertakes or agrees
otherwise to assure a creditor against loss. The amount of any Contingent
Liability which is in the form of a guaranty of Debt shall (subject to the
limitation set forth below and any other limitation set forth herein) be deemed
to be the outstanding principal amount (or maximum permitted principal amount,
if larger) of the indebtedness, obligation or other liability guaranteed or
supported thereby.  The amount of any Contingent Liability which is not in the
form of a guaranty of Debt shall be equal to the reasonably anticipated maximum
amount of such Contingent Liability as determined by such Person in good faith.

 

47

--------------------------------------------------------------------------------


 

“Credit Agreement” shall mean the “Credit Agreement”, dated as of June 12, 2008,
between the Parent, the Company, the Bank Agent and the Banks, as amended,
restated, supplemented or otherwise modified from time to time.

 

“Cumulative Available Excess Cash Flow” shall mean, as of any date of
determination, the sum of Available Excess Cash Flow (as defined below) for each
of the fiscal years ended prior to such date of determination for which audited
financial statements of the Parent and its Subsidiaries have been delivered to
each Significant Holder in accordance with paragraph 5A(iii) (commencing with
the 2008 fiscal year). “Available Excess Cash Flow” shall mean (a) with respect
to the 2008 fiscal year, 50% of Excess Cash Flow for the period commencing the
date of closing through the end of such fiscal year, (b) with respect to the
2009 fiscal year, 50% of Excess Cash Flow for such fiscal year and (c) with
respect to the 2010 fiscal year and each fiscal year thereafter, (i) if as of
such date of determination the Total Leverage Ratio is greater than or equal to
2.0:1.0, 50% of Excess Cash Flow for such fiscal year and (ii) if as of such
date of determination the Total Leverage Ratio is less than 2.0:1.0, 100% of
Excess Cash Flow for such fiscal year.

 

“Debt” of any Person shall mean, without duplication, (a) all indebtedness of
such Person for borrowed money, whether or not evidenced by bonds, debentures,
notes or similar instruments, (b) all obligations of such Person as lessee under
Capital Leases which have been or should be recorded as liabilities on a balance
sheet of such Person in accordance with GAAP, (c) all obligations of such Person
to pay the deferred purchase price of property or services (excluding trade
accounts payable in the ordinary course of business but including the Earn-Out
Obligations), (d) all indebtedness secured by a Lien on the property of such
Person, whether or not such indebtedness shall have been assumed by such Person;
provided that if such Person has not assumed or otherwise become liable for such
indebtedness, such indebtedness shall be measured at the fair market value of
such property securing such indebtedness at the time of determination, (e) all
obligations, contingent or otherwise, with respect to the face amount of all
letters of credit (whether or not drawn), bankers’ acceptances and similar
obligations issued for the account of such Person (including the Letters of
Credit), (f) all Hedging Obligations of such Person, (g) all Contingent
Liabilities of such Person, (h) all Debt of any partnership of which such Person
is a general partner, (i) the principal portion of all obligations of such
Person under Synthetic Lease Obligations and other Off-Balance Sheet Liabilities
(excluding Operating Leases to the extent they would otherwise be included) and
(j) any Capital Securities or other equity instrument, whether or not
mandatorily redeemable, that under GAAP is characterized as debt, whether
pursuant to financial accounting standards board issuance No. 150 or otherwise.

 

“Debt to be Repaid” shall mean Debt listed on Schedule 6B(g).

 

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

 

“Default” shall mean any of the events specified in paragraph 7A, whether or not
any requirement for such event to become an Event of Default has been satisfied.

 

48

--------------------------------------------------------------------------------


 

“Default Rate” shall mean a rate per annum from time to time equal to the
greater of (i) 10.30% or (ii) 2.00% over the rate of interest publicly announced
by JPMorgan Chase Bank from time to time as its “prime rate.”

 

“Deposit Account Control Agreement” shall mean an agreement, among the Company
or a Guarantor, a depository institution, and the Collateral Agent, which
agreement is in a form acceptable to the Collateral Agent and which provides the
Collateral Agent with “control” (as such term is used in Article 9 of the
Uniform Commercial Code) over the deposit account(s) described therein, as the
same may be amended, modified, extended, restated, replaced, or supplemented
from time to time.

 

“Domestic Subsidiary” shall mean any Subsidiary that is organized under the laws
of any political subdivision of the United States.

 

“Earn-Out Obligations” shall mean the Company’s payment obligations under
Sections 1.11 and 1.12 of the International Paper Purchase Agreement.

 

“EBITDA” shall mean, for any period, Consolidated Net Income for such period
plus, to the extent deducted in determining such Consolidated Net Income for
such period (without duplication), (a) Interest Expense, (b) income tax expense,
(c) depreciation and amortization, (d) extraordinary losses (or less gains), net
of related tax effects, (e) other non-cash charges or losses (or less gains or
income) for which no cash outlay (or cash receipt) is foreseeable, (f) “cold
mill” maintenance outage costs in an aggregate amount of up to $7,500,000 for
the term of this Agreement (it being understood that such add-back shall only be
permitted in connection with one such outage until all of the Notes have been
repaid in full) but only to the extent that (i) the aggregate amount of such
costs for such period exceeds the actual expense allocable to such outage during
such period and (ii) any such resulting add-back is applied to reduce EBITDA in
the future periods to which such expenses actually relate on a dollar for dollar
basis and (g) expenses and fees incurred to consummate the transactions
contemplated by the Transaction Documents in an aggregate amount for all periods
not exceeding $13,500,000. For purposes of calculating the Total Leverage Ratio
and the Fixed Charge Coverage Ratio, (i) EBITDA shall be deemed to be:
$38,877,600 for the fiscal quarter ending September 30, 2007, $39,298,700 for
the fiscal quarter ending December 31, 2007 and $33,475,400 for the fiscal
quarter ending March 31, 2008 and (ii) EBITDA for the period from April 1, 2008
to the date of closing shall be determined in a manner consistent with clause
(i) above.

 

“Environmental Claims” shall mean all claims, however asserted, by any
governmental, regulatory or judicial authority or other Person alleging
potential liability or responsibility for violation of any Environmental Law, or
for release or injury to the environment.

 

“Environmental Laws” shall mean all present or future federal, state or local
laws, statutes, common law duties, rules, regulations, ordinances and codes,
together with all administrative or judicial orders, consent agreements,
directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case relating to any matter
arising out of or relating to public health and safety, or pollution or
protection of the environment or workplace, including any of the foregoing
relating to the

 

49

--------------------------------------------------------------------------------


 

presence, use, production, generation, handling, transport, treatment, storage,
disposal, distribution, discharge, emission, release, threatened release,
control or cleanup of any Hazardous Substance.

 

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent, the Company or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Substances, (c) exposure to any
Hazardous Substances, (d) the release or threatened release of any Hazardous
Substances into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“ERISA Affiliate” shall mean any corporation which is a member of the same
controlled group of corporations as the Parent or the Company within the meaning
of section 414(b) of the Code, or any trade or business which is under common
control with the Company within the meaning of section 414(c) of the Code.

 

“Event of Default” shall mean any of the events specified in paragraph 7A,
provided that there has been satisfied any requirement in connection with such
event for the giving of notice, or the lapse of time, or the happening of any
further condition, event or act.

 

“Excess Cash Flow” shall mean, for any period, (a) EBITDA for such period, minus
(b) scheduled repayments of principal of the Term Loans (as defined in the
Credit Agreement) made during such period, minus (c) voluntary prepayments of
the Term Loans (as defined in the Credit Agreement) during such period, minus
(d) scheduled or voluntary prepayments of the Notes during such period, minus
(e) cash payments made in such period with respect to Capital Expenditures (to
the extent such cash payments are unfinanced), minus (f) all income taxes paid
in cash by the Company and the Guarantors during such period, minus (g) cash
Interest Expense of the Company and the Guarantors during such period, minus
(h) any cash losses (and plus any cash gains) from extraordinary items to the
extent excluded from the calculation of EBITDA, minus (i) any increase in
Adjusted Working Capital for such period.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Existing Credit Agreement” shall have the same meaning given in paragraph 3J
hereof

 

“Extraordinary Receipt” shall mean any cash received by or paid to or for the
account of any Person not in the ordinary course of business, including tax
refunds, pension plan reversions, proceeds of insurance (other than proceeds of
business interruption insurance to the extent such proceeds constitute
compensation for lost earnings), condemnation awards (and payments in lieu
thereof), indemnity payments and any purchase price adjustments.

 

50

--------------------------------------------------------------------------------


 

“FILOT Lease” shall mean, collectively, (i) the lease agreement to be entered
into on or before the date of closing between Charleston County, South Carolina
and KapStone Charleston Kraft LLC and (ii) the lease agreement to be entered
into on or before the date of closing between Charleston County, South Carolina
and Cogen South LLC.

 

“Fixed Charge Coverage Ratio” shall mean, as of the last day of any fiscal
quarter, for the period of four consecutive fiscal quarters ending in such date,
the ratio of (a) the total for such period of (i) EBITDA minus (ii) the sum of
income taxes paid in cash by the Parent and its Subsidiaries minus (iii) cash
dividends paid during such period minus (iv) all unfinanced Capital Expenditures
to (b) the sum for such period of (i) cash Interest Expense plus (ii) required
payments of principal of Funded Debt (including the Notes and the Term Loans (as
defined in the Credit Agreement) but excluding the Revolving Credit Loans (as
defined in the Credit Agreement) and the Intercompany Subordinated Debt);
provided, with respect to each of clauses (a)(ii), (a)(iii), (a)(iv), (b)(i) and
(b)(ii) above, for any fiscal quarter ending during the first three full fiscal
quarters following the date of closing, the relevant amount shall be determined
not by taking the actual amount for such four consecutive fiscal quarter period
but instead by dividing (x) the actual amount of such item from the date of
closing to such fiscal quarter end by (y) the number of days from (and
including) the date of closing to (and including) such fiscal quarter end and
multiplying the quotient by 365.

 

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

 

“Funded Debt” shall mean, as to any Person, all Debt for borrowed money of such
Person that matures more than one year from the date of its creation (or is
renewable or extendible, at the option of such Person, to a date more than one
year from such date).

 

“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

 

“Hedging Obligation” shall mean, with respect to any Person, any liability of
such Person under any Swap Contract.

 

“Guarantor” shall mean the Parent and each Domestic Subsidiary of the Company in
existence as of the date of closing and each other Person which may from time to
time execute a Guaranty Agreement.

 

“Guaranty Agreement” and “Guaranty Agreements” shall have the same meaning given
in paragraph 3A (iii) hereof.

 

“including” shall mean, unless the context clearly requires otherwise,
“including without limitation”, whether or not so stated.

 

51

--------------------------------------------------------------------------------


 

“Institutional Investor” shall mean any insurance company, commercial,
investment or merchant bank, finance company, mutual fund, registered money or
asset manager, savings and loan association, credit union, registered investment
advisor, pension fund, investment company, licensed broker or dealer, “qualified
institutional buyer” (as such term is defined under Rule 144A promulgated under
the Securities Act) or “accredited investor” (as such term is defined in
Regulation D promulgated under the Securities Act).

 

“Intercompany Subordinated Debt” shall mean unsecured Debt of the Company to
Parent in respect of the loan made by Parent to the Company pursuant to the
Intercompany Subordinated Note.

 

“Intercompany Subordinated Note” shall mean that certain Subordinated Promissory
Note dated as of the date of closing by the Company in favor of Parent.

 

“Intercompany Subordination Agreement” shall mean that certain Subordination and
Intercreditor Agreement dated as of the date hereof by and among Parent,
Company, the Bank Agent and the holders of the Notes, as amended, restated or
otherwise modified from time to time pursuant to the terms thereof.

 

“Intercreditor Agreement” shall have the meaning given in paragraph
3A(ii) hereof.

 

“Interest Expense” shall mean for any period the consolidated interest expense
of the Parent and its Subsidiaries for such period (including all imputed
interest on Capital Leases).

 

“International Paper Purchase Agreement” shall mean that certain Purchase
Agreement dated as of June 23, 2006 among the Parent, the Company and
International Paper Company, as amended from time to time.

 

“Investment” shall mean, with respect to any Person, any investment in another
Person, whether by acquisition of any Debt or Capital Security, by making any
loan or advance, by becoming obligated with respect to a Contingent Liability in
respect of obligations of such other Person (other than travel and similar
advances to employees in the ordinary course of business) or by making an
Acquisition.

 

“Kraft Acquisition” shall have the meaning given  in paragraph 3K.

 

“Kraft Acquisition Documents” shall have the meaning given  in paragraph 3K.

 

“Lien” shall mean, with respect to any Person, any interest granted by such
Person in any real or personal property, asset or other right owned or being
purchased or acquired by such Person (including an interest in respect of a
Capital Lease) which secures payment or performance of any obligation and shall
include any mortgage, lien, encumbrance, title retention lien, charge or other
security interest of any kind, whether arising by contract, as a matter of law,
by judicial process or otherwise.

 

52

--------------------------------------------------------------------------------


 

“Material Adverse Effect” shall mean (a) a material adverse change in, or a
material adverse effect upon, the financial condition, operations, assets,
business or properties of the Company and the Guarantors taken as a whole, (b) a
material impairment of the ability of the Company or any Guarantor to perform
any of its respective obligations under this Agreement the Notes or any other
Transaction Document or (c) a material adverse effect upon any substantial
portion of the collateral under the Collateral Documents or upon the legality,
validity, binding effect or enforceability against the Company or any Guarantor
of any Transaction Document.

 

“Material Contract” shall mean, with respect to any Person, (a) each contract or
other agreement, written or oral, to which such Person is a party involving
aggregate consideration payable to or by such Person of $10,000,000 or more and
(b) any other contract, agreement, permit or license, written or oral, to which
such Person is a party as to which the breach, nonperformance, cancellation or
failure to renew by any party thereto could reasonably be expected to have a
Material Adverse Effect.

 

“Mead Purchase Agreement” shall have the meaning given in paragraph 3K hereof.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” and “Mortgages” shall have the meaning given in paragraph
3A(v) hereof.

 

“Multiemployer Plan” shall mean any Plan which is a “multiemployer plan” (as
such term is defined in section 4001(a)(3) of ERISA).

 

“Net Cash Proceeds” shall mean:

 

(a)                                  with respect to any Asset Disposition, the
aggregate cash proceeds (including cash proceeds received pursuant to policies
of insurance or by way of deferred payment of principal pursuant to a note,
installment receivable or otherwise, but only as and when received) received by
the Company or any Guarantor pursuant to such Asset Disposition net of (i) the
direct costs relating to such sale, transfer or other disposition (including
sales commissions and legal, accounting and investment banking fees), (ii) taxes
paid or reasonably estimated by the Company to be payable as a result thereof
(after taking into account any available tax credits or deductions and any tax
sharing arrangements) and (iii) amounts required to be applied to the repayment
of any Debt secured by a Lien on the asset subject to such Asset Disposition
(other than the Senior Debt);

 

(b)                                 with respect to any issuance or exercise of
Capital Securities (including, without limitation, the Warrants), the aggregate
cash proceeds received by the Company or any Guarantor pursuant to such issuance
or exercise, net of the direct costs relating to such issuance or exercise
(including sales and underwriters’ commissions); and

 

53

--------------------------------------------------------------------------------


 

(c)                                  with respect to any issuance of Debt, the
aggregate cash proceeds received by the Parent, the Company or any other
Subsidiary pursuant to such issuance, net of the direct costs of such issuance
(including up-front, underwriters’ and placement fees).

 

“Notes” shall have the meaning given in paragraph 1 hereof.

 

“Off-Balance Sheet Liabilities” shall mean, with respect to any Person as of any
date of determination thereof, without duplication and to the extent not
included as a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP: (a) with respect to any asset
securitization or similar transaction (including any accounts receivable
purchase facility) (i) the unrecovered investment of purchasers or transferees
of assets so transferred and (ii) any other payment, recourse, repurchase, hold
harmless, indemnity or similar obligation of such Person or any of its
Subsidiaries in respect of assets transferred or payments made in respect
thereof, other than limited recourse provisions that are customary for
transactions of such type and that neither (x) have the effect of limiting the
loss or credit risk of such purchasers or transferees with respect to payment or
performance by the obligors of the assets so transferred nor (y) impair the
characterization of the transaction as a true sale under applicable Laws
(including Debtor Relief Laws); or (b) the monetary obligations under any
financing lease (excluding any operating lease) or so-called “synthetic,” tax
retention or off-balance sheet lease transaction which, upon the application of
any Debtor Relief Law to such Person or any of its Subsidiaries, would be
characterized as indebtedness; or (c) the monetary obligations under any sale
and leaseback transaction which does not create a liability on the consolidated
balance sheet of such Person and its Subsidiaries; or (d) any other monetary
obligation arising with respect to any other transaction which (i) upon the
application of any Debtor Relief Law to such Person or any of its Subsidiaries,
would be characterized as indebtedness or (ii) is the functional equivalent of
or takes the place of borrowing but which does not constitute a liability on the
consolidated balance sheet of such Person and its Subsidiaries (for purposes of
this clause (d), any transaction structured to provide tax deductibility as
interest expense of any dividend, coupon or other periodic payment will be
deemed to be the functional equivalent of  a borrowing).

 

“Officer’s Certificate” shall mean a certificate signed in the name of the
Parent or the Company, as applicable, by its President, one of its Vice
Presidents or its Treasurer.

 

“Operating Lease” shall mean any lease of (or other agreement conveying the
right to use) any real or personal property by the Company or any Guarantor, as
lessee, other than any Capital Lease and obligations in respect of the FILOT
Lease.

 

“Organization Documents” shall mean, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or

 

54

--------------------------------------------------------------------------------


 

organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation, or any successor or
replacement entity thereto under ERISA.

 

“Person” shall mean and include an individual, a partnership, a joint venture, a
corporation, a trust, a limited liability company, an unincorporated
organization and a government or any department or agency thereof.

 

“Permitted Acquisition” shall mean any Proposed Acquisition which is either
(a) approved in writing by the Required Holders or (b) which satisfies each of
the following conditions:

 

(i)                                     Other than Debt permitted under
paragraph 6B, neither the Parent, nor the Company nor any other Subsidiary shall
incur or assume any Debt or other liabilities in connection with such Proposed
Acquisition except for ordinary course trade payables and accrued expenses. No
earn-out or similar payment obligations shall be incurred in connection with
such Proposed Acquisition unless approved in writing by the Required Holders ;

 

(ii)                                  Before and after giving effect to such
Proposed Acquisition, no Default or Event of Default shall have occurred and be
continuing;

 

(iii)                               The aggregate amount payable in connection
with, and other consideration for (in each case, including all transaction costs
and all Debt, liabilities and Contingent Liabilities incurred or assumed in
connection therewith or otherwise reflected in a consolidated balance sheet of
the Parent and such acquired Person) such Proposed Acquisition and all other
Permitted Acquisitions under clause (b) of this definition shall not exceed
$60,000,000;

 

(iv)                              After giving effect to such Proposed
Acquisition, the Parent shall be in compliance on a pro forma basis with the
financial covenants set forth in paragraph 6A, recomputed for the most recent
fiscal quarter for which financial statements have been delivered;

 

(v)                                 Upon consummation of such Proposed
Acquisition, the Collateral Agent shall have a perfected first priority Lien
upon all assets acquired in connection therewith, subject only to Permitted
Liens;

 

(vi)                              Not less than twenty (20) Business Days prior
to consummating such Proposed Acquisition, the Company shall deliver to the
holders of the Notes an acquisition summary with respect to such Proposed
Acquisition, such summary to include (A) a reasonably detailed description of
the business to be acquired (including financial information) and operating
results (including financial statements in form and substance reasonably
satisfactory to the Required Holders), (B) the terms and conditions, including
economic terms, of the Proposed Acquisition, and (C) pro forma financial
projections for

 

55

--------------------------------------------------------------------------------


 

the Parent and its Subsidiaries for the four fiscal quarters following the date
of such Proposed Acquisition, together with a calculation of the Parent’s
compliance on a Pro Forma Basis with the financial covenants set forth in
paragraph 6A for such period, in each case in form and substance reasonably
satisfactory to the Required Holders;

 

(vii)                           The holders of the Notes shall have been
furnished with copies of the Company’s business, legal and environmental due
diligence with respect to the proposed business and assets to be acquired, with
results reasonably satisfactory to the Required Holders; and

 

(viii)                        Prior to consummating such Proposed Acquisition,
the Company shall provide the holders of the Notes with all acquisition
documents relating thereto and such other information (including officer’s
certificates and opinions of counsel) as the Required Holders shall reasonably
request in order to confirm that the conditions set forth herein have been
satisfied.

 

“Permitted Lien” shall mean a Lien expressly permitted hereunder pursuant to
paragraph 6C.

 

“Permitted Parent Dividends” shall mean the dividend the Company is permitted to
pay to the Parent in an aggregate amount not to exceed (a) (i) from the date of
closing through the fiscal year ending December 31, 2009, 50% of Cumulative
Available Excess Cash Flow and (ii) thereafter, 100% of Cumulative Available
Excess Cash Flow plus (b) an aggregate amount of up to $500,000 in connection
with the redemption of the Warrants pursuant to the terms thereof and in
connection with the obligations of the Parent pursuant to the Underwriting
Agreement, if applicable.

 

“Plan” shall mean any “employee pension benefit plan” (as such term is defined
in section 3 of ERISA) which is or has been established or maintained, or to
which contributions are or have been made, by the Company or any ERISA
Affiliate.

 

“Pro Forma Basis” shall mean, with respect to any determination for any period
and any Pro Forma Transaction, that such determination shall be made by giving
pro forma effect to each such Pro Forma Transaction, as if each such Pro Forma
Transaction had been consummated on the first day of such period.

 

“Pro Forma Transaction” shall mean any transaction consummated as part of any
Permitted Acquisition, together with each other transaction relating thereto and
consummated in connection therewith, including any incurrence or repayment of
Debt.

 

“Proposed Acquisition” shall mean (a) any proposed acquisition that is
consensual and approved by the board of directors of such Proposed Acquisition
Target, of all or substantially all of the assets or Capital Securities of any
Proposed Acquisition Target by the Company or any Subsidiary of the Company or
(b) any proposed merger of any Proposed Acquisition Target with or into the
Company or any Subsidiary of the Company (and, in the case of a merger with the
Company, with the Company being the surviving corporation).

 

56

--------------------------------------------------------------------------------


 

“Proposed Acquisition Target” shall mean any Person or any brand, line of
business, division, branch, operating division or other unit operation of any
Person.

 

“Proposed Prepayment Date” shall have the meaning given in paragraph
4E(4) hereof.

 

“Prudential” shall mean The Prudential Insurance Company of America.

 

“Purchasers” shall have the meaning given in the introductory paragraph hereof.

 

“Ratable Portion” shall mean, as of any date of determination, with respect to
the Notes of any holder of the Notes that has accepted an offer to prepay the
Notes upon a Senior Debt Prepayment Event pursuant to paragraph 4E, an amount
equal to the product of (a) the Net Cash Proceeds required under the Credit
Agreement to be applied to the prepayment of any Senior Debt in connection with
such Senior Debt Prepayment Event multiplied by (b) a fraction, the numerator of
which is (x) the then aggregate outstanding principal amount of the Notes held
by such holder (y) the denominator of which is the then aggregate outstanding
principal amount of all Senior Debt to which such Net Cash Proceeds are so
required to be applied.

 

“Related Agreements” shall mean the Kraft Acquisition Documents and all
agreements and instruments entered into or delivered in connection therewith,
including without limitation all supply agreements and transitional services
agreements with Seller.

 

“Related Transactions” shall mean the transactions contemplated by the Related
Agreements.

 

“Reportable Event” shall mean a reportable event as defined in Section 4043 of
ERISA and the regulations issued thereunder as to which the PBGC has not waived
the notification requirement of Section 4043(a), or the failure of a Plan to
meet the minimum funding standards of Section 412 of the Code (without regard to
whether the Plan is a plan described in Section 4021(a)(2) of ERISA) or under
Section 302 of ERISA.

 

“Required Holder(s)” shall mean the holder or holders of more than 50% of the
aggregate principal amount of the Notes from time to time outstanding.

 

“Responsible Officer” shall mean the chief executive officer, chief operating
officer, chief financial officer or chief accounting officer of the Company or
any Guarantor or any other officer of the Parent or the Company or any Guarantor
involved principally in its financial administration or its controllership
function.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“SCANA Side Letters” shall mean those certain letter agreements dated as of
April 3, 2008 and April 4, 2008, among MeadWestvaco Corporation, MeadWestvaco
South Carolina LLC, SCANA Corporation, South Carolina Electric and Gas Company,
Cogen South L.L.C., the Parent and Oak Acquisition LLC.

 

57

--------------------------------------------------------------------------------


 

“Securities Account Control Agreements” shall have the meaning given in the
Security Agreement.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Security Agreement” and “Security Agreements” shall have the meaning given in
paragraph 3A(iv) hereof.

 

“Seller” shall mean a collective reference to MeadWestvaco Corporation and
MeadWestvaco South Carolina LLC.

 

“Senior Debt” shall mean the Notes and the “Loans” (as defined in the Credit
Agreement).

 

“Senior Debt Prepayment Event” shall mean any event giving rise to the
requirement to make a prepayment of Senior Debt pursuant to Section 2.05(b)(i),
(ii), (iii), (iv), (v) or (vi) of the Credit Agreement as in effect on the date
of closing.

 

“Significant Holder” shall mean (i) each Purchaser, so long as such Purchaser or
any of its Affiliates shall hold (or be committed under this Agreement to
purchase) any Note, or (ii) any other Person which, together with its
Affiliates, is the holder of at least 5% of the aggregate principal amount of
the Notes from time to time outstanding.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Parent.  For the avoidance of doubt, any reference to a “Subsidiary” of the
Parent shall include the Company.

 

“Swap Contract” shall mean (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules,

 

58

--------------------------------------------------------------------------------


 

a “Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

 

“Synthetic Lease Obligation” shall mean the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).  In no event shall any
Operating Lease or any FILOT Lease be construed as a Synthetic Lease Obligation.

 

“Teachers” shall mean Teachers Insurance and Annuity Association of America.

 

“Termination Event” shall mean, with respect to a Plan that is subject to Title
IV of ERISA, (a) a Reportable Event, (b) the withdrawal of the Company or any
ERISA Affiliate from such Plan during a plan year in which the Company or any
ERISA Affiliate was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or was deemed such under Section 4068(f) of ERISA, (c) the termination of
such Plan, the filing of a notice of intent to terminate the Plan or the
treatment of an amendment of such Plan as a termination under Section 4041 of
ERISA, (d) the institution by the PBGC of proceedings to terminate such Plan or
(e) any event or condition that might constitute grounds under Section 4042 of
ERISA for the termination of, or appointment of a trustee to administer, such
Plan.

 

“Total Debt” shall mean all Debt of the Parent and its Subsidiaries, determined
on a consolidated basis, excluding (a) contingent obligations in respect of
Contingent Liabilities (except to the extent constituting Contingent Liabilities
in respect of Debt of a Person other than the Company or any Guarantor or in
respect of Letters of Credit (as defined in the Credit Agreement)), (b) Hedging
Obligations, (c) Debt of the Parent to Subsidiaries and Debt of Subsidiaries to
the Parent or to other Subsidiaries and (d) the Earn-Out Obligations.

 

“Total Leverage Ratio” shall mean, as of the last day of any fiscal quarter, the
ratio of (a) Total Debt as of such day to (b) EBITDA for the period of four
consecutive fiscal quarters ending on such day.

 

“Total Plan Liability” shall mean, at any time, the present value of all vested
and unvested accrued benefits under all Pension Plans, determined as of the then
most recent valuation date for each Plan, using PBGC actuarial assumptions for
single employer plan terminations.

 

“Transaction Documents” shall mean this Agreement, the Notes, the Intercreditor
Agreement, the Guaranty Agreements, the Collateral Documents, the Intercompany
Note Subordination Agreement and the other agreements, documents, certificates
and instruments now or hereafter executed or delivered by the Company or any
Subsidiary or Affiliate in connection with this Agreement.

 

“Transferee” shall mean any direct or indirect transferee of all or any part of
any Note purchased by any Purchaser under this Agreement.

 

59

--------------------------------------------------------------------------------


 

“UCC” shall mean the Uniform Commercial Code as in effect in the State of
Illinois; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of Illinois, “UCC” shall mean the Uniform Commercial Code as in
effect from time to time in such other jurisdiction for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.

 

“Underwriting Agreement” shall mean the Underwriting Agreement dated on or about
August 15, 2005 between Stone Arcade Acquisition Corporation, Morgan Joseph &
Co., Inc., as Representative, and the other Underwriters identified therein, as
in effect on the date of closing.

 

“Unfunded Liability” shall mean the amount (if any) by which the present value
of all vested and unvested accrued benefits under all Plans exceeds the fair
market value of all assets allocable to those benefits, all determined as of the
then most recent valuation date for each Plan, using PBGC actuarial assumptions
for single employer plan terminations.

 

“USA Patriot Act” shall mean United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

 

“Warrants” shall mean those certain warrants to purchase 40,000,000 shares of
common stock of the Parent at an exercise price of $5.00 per share dated on or
about August 15, 2005.

 

“Wholly-Owned Subsidiary” shall mean any Subsidiary of the Company all of the
outstanding capital stock or other equity interests of every class of which is
owned by the Company or another Wholly-Owned Subsidiary of the Company.

 

10C.                      Accounting Principles, Terms and Determinations.  All
references in this Agreement to “generally accepted accounting principles” or
“GAAP” shall be deemed to refer to generally accepted accounting principles in
effect in the United States at the time of application thereof. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all unaudited financial statements and certificates and reports as to financial
matters required to be furnished hereunder shall be prepared, in accordance with
generally accepted accounting principles, applied on a basis consistent with the
most recent audited consolidated financial statements of the Company and its
Subsidiaries delivered pursuant to clause (ii) of paragraph 5A or, if no such
statements have been so delivered, the most recent audited financial statements
referred to in clause (i) of paragraph 8B.  Notwithstanding the foregoing, if at
any time any change in GAAP or in accounting practices as permitted under
paragraph 6N hereof would affect the computation of any financial ratio or
requirement set forth in any Transaction Document, and either the Company or the
Required Holders shall so request, the holders of the Notes and the Company
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP or accounting practices
(subject to the approval of the Required Holders); provided that, until so
amended, (i) such ratio or requirement shall continue

 

60

--------------------------------------------------------------------------------


 

to be computed in accordance with GAAP or past accounting practices prior to
such change therein and (ii) the Company shall provide to the holders of the
Notes financial statements and other documents required under this Agreement or
as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP or accounting practices, as appropriate.  Any reference
herein to any specific citation, section or form of law, statute, rule or
regulation shall refer to such new, replacement or analogous citation, section
or form should such citation, section or form be modified, amended or replaced. 
All references herein to consolidated financial statements of the Parent and its
Subsidiaries or to the determination of any amount for the Parent and its
Subsidiaries on a consolidated basis or any similar reference shall, in each
case, be deemed to include each variable interest entity that the Parent is
required to consolidate pursuant to FASB Interpretation No. 46 – Consolidation
of Variable Interest Entities: an interpretation of ARB No. 51 (January 2003) as
if such variable interest entity were a Subsidiary as defined herein.

 

11.                               MISCELLANEOUS.

 

11A.                      Note Payments.  The Company agrees that, so long as
any Purchaser shall hold any Note, it will make payments of principal of,
interest on and any Yield-Maintenance Amount payable with respect to such Note,
which comply with the terms of this Agreement, by wire transfer of immediately
available funds for credit (not later than 12:00 noon, New York City time, on
the date due) to such Purchaser’s account or accounts as specified in the
Purchaser Schedule attached hereto, or such other account or accounts in the
United States as such Purchaser may from time to time designate in writing,
notwithstanding any contrary provision herein or in any Note with respect to the
place of payment.  Each Purchaser agrees that, before disposing of any Note,
such Purchaser will make a notation thereon (or on a schedule attached thereto)
of all principal payments previously made thereon and of the date to which
interest thereon has been paid.  The Company agrees to afford the benefits of
this paragraph 11A to any Transferee which shall have made the same agreement as
each Purchaser has made in this paragraph 11A.  No holder shall be required to
present or surrender any Note or make any notation thereon, except that upon the
written request of the Company made concurrently with or reasonably promptly
after the payment or prepayment in full of any Note, the applicable holder shall
surrender such Note for cancellation, reasonably promptly after such request, to
the Company at its principal office.

 

11B.                      Expenses.  Whether or not the transactions
contemplated hereby shall be consummated, the Company shall pay, and save each
Purchaser and any Transferee harmless against liability for the payment of, all
out-of-pocket expenses arising in connection with such transactions, including:

 

(i)                                     (a) all stamp and documentary taxes and
similar charges, (b) costs of obtaining a private placement number from Standard
and Poor’s Ratings Group for the Notes and (c) fees and expenses of brokers,
agents, dealers, investment banks or other intermediaries or placement agents,
in each case as a result of the execution and delivery of this Agreement or the
other Transaction Documents or the issuance of the Notes;

 

61

--------------------------------------------------------------------------------


 

(ii)                                  document production and duplication
charges and the reasonable fees and expenses of any special counsel engaged by
such Purchaser or such Transferee in connection with (a) this Agreement, any of
the other Transaction Documents and the transactions contemplated hereby or
thereby and (b) any subsequent proposed waiver, amendment or modification of, or
proposed consent under, this Agreement or any other Transaction Document,
whether or not such proposed waiver, amendment, modification or consent shall be
effected or granted;

 

(iii)                               the costs and expenses, including attorneys’
and financial advisory fees, incurred by such Purchaser or such Transferee in
enforcing (or determining whether or how to enforce or cause the Collateral
Agent to enforce) any rights under this Agreement, the Notes or any other
Transaction Document (including, without limitation, to protect, collect, lease,
sell, take possession of, release or liquidate any of the Collateral) or in
responding to any subpoena or other legal process or informal investigative
demand issued in connection with this Agreement or any other Transaction
Document or the transactions contemplated hereby or thereby or by reason of your
or such Transferee’s having acquired any Note, including without limitation
costs and expenses incurred in any workout, restructuring or renegotiation
proceeding or bankruptcy case;

 

(iv)                              all costs and expenses, including without
limitation reasonable attorneys’ fees, preparing, recording and filing all
financing statements, instruments and other documents to create, perfect and
fully preserve and protect the Liens granted in the Collateral Documents and the
rights of the holders of the Notes or of the Collateral Agent for the benefit of
the holders of the Notes; and

 

(v)                                 any judgment, liability, claim, order,
decree, cost, fee, expense, action or obligation resulting from the consummation
of the transactions contemplated hereby, including the use of the proceeds of
the Notes by the Company, except to the extent resulting from the gross
negligence or willful misconduct of the holders of the Notes.

 

The Company also will promptly pay or reimburse each Purchaser or holder of a
Note (upon demand, in accordance with each such Purchaser’s or holder’s written
instruction) for all fees and costs paid or payable by such Purchaser or holder
to the Securities Valuation Office of the National Association of Insurance
Commissioners in connection with the initial filing of this Agreement and all
related documents and financial information, and all subsequent annual and
interim filings of documents and financial information related to this
Agreement, with such Securities Valuation Office or any successor organization
acceding to the authority thereof.

 

The obligations of the Company under this paragraph 11B shall survive the
transfer of any Note or portion thereof or interest therein by any Purchaser or
Transferee and the payment of any Note.

 

11C.                      Consent to Amendments.  This Agreement may be amended,
and the Parent and Company may take any action herein prohibited, or omit to
perform any act herein required to be performed by it, if the Parent and the
Company shall obtain the written consent to such amendment, action or omission
to act, of the Required Holder(s) except that, without the written consent of
the holder or holders of all Notes at the time outstanding, no amendment to this

 

62

--------------------------------------------------------------------------------


 

Agreement shall change the maturity of any Note, or change the principal of, or
the rate, method of computation  or time of payment of interest on or any
Yield-Maintenance Amount payable with respect to any Note, or affect the time,
amount or allocation of any  prepayments, or change the proportion of the
principal amount of the Notes required with respect to any consent, amendment,
waiver or declaration.  Each holder of any Note at the time or thereafter
outstanding shall be bound by any consent authorized by this paragraph 11C,
whether or not such Note shall have been marked to indicate such consent, but
any Notes issued thereafter may bear a notation referring to any such consent. 
No course of dealing between the Company and the holder of any Note nor any
delay in exercising any rights hereunder or under any Note shall operate as a
waiver of any rights of any holder of any Note.  Without limiting the generality
of the foregoing, no negotiations or discussions in which any holder of any Note
may engage regarding any possible amendments, consents or waivers with respect
to this Agreement or any other Transaction Document shall constitute a waiver of
any Default or Event of Default, any term of this Agreement or any other
Transaction Documents or any rights of any such holder under this Agreement or
any other Transaction Document.  As used herein and in the Notes, the term “this
Agreement” and references thereto shall mean this Agreement as it may from time
to time be amended or supplemented.

 

11D.                      Form, Registration, Transfer and Exchange of Notes;
Lost Notes.  The Notes are issuable as registered notes without coupons in
denominations of at least $100,000, except as may be necessary to (i) reflect
any principal amount not evenly divisible by $100,000 or (ii) enable the
registration of transfer by a holder of its entire holding of Notes; provided,
however, that no such minimum denomination shall apply to Notes issued upon
transfer by any holder of the Notes to Prudential or any of Prudential’s
Affiliates or to any other entity or group of Affiliates with respect to which
the Notes so issued or transferred shall be managed by a single entity.  The
Company shall keep at its principal office a register in which the Company shall
provide for the registration of Notes and of transfers of Notes.  Upon surrender
for registration of transfer of any Note at the principal office of the Company,
the Company shall, at its expense, execute and deliver one or more new Notes of
like tenor and of a like aggregate principal amount, registered in the name of
such transferee or transferees.  At the option of the holder of any Note, such
Note may be exchanged for other Notes of like tenor and of any authorized
denominations, of a like aggregate principal amount, upon surrender of the Note
to be exchanged at the principal office of the Company.  Whenever any Notes are
so surrendered for exchange, the Company shall, at its expense, execute and
deliver the Notes which the holder making the exchange is entitled to receive. 
Every Note surrendered for registration of transfer or exchange shall be duly
endorsed, or be accompanied by a written instrument of transfer duly executed,
by the holder of such Note or such holder’s attorney duly authorized in
writing.  Any Note or Notes issued in exchange for any Note or upon transfer
thereof shall carry the rights to unpaid interest and interest to accrue which
were carried by the Note so exchanged or transferred, so that neither gain nor
loss of interest shall result from any such transfer or exchange.  Upon receipt
of written notice from the holder of any Note of the loss, theft, destruction or
mutilation of such Note and, in the case of any such loss, theft or destruction,
upon receipt of such holder’s unsecured indemnity agreement, or in the case of
any such mutilation upon surrender and cancellation of such Note, the Company
will make and deliver a new Note, of like tenor, in lieu of the lost, stolen,
destroyed or mutilated Note.

 

63

--------------------------------------------------------------------------------


 

11E.                        Persons Deemed Owners; Participations.  Prior to due
presentment for registration of transfer, the Company may treat the Person in
whose name any Note is registered as the owner and holder of such Note for the
purpose of receiving payment of principal of, interest on and any
Yield-Maintenance Amount payable with respect to such Note and for all other
purposes whatsoever, whether or not such Note shall be overdue, and the Company
shall not be affected by notice to the contrary.  Subject to the preceding
sentence, the holder of any Note may from time to time grant participations in
such Note to any Person on such terms and conditions as may be determined by
such holder in its sole and absolute discretion, but the Company shall be
entitled to deal directly with such holder notwithstanding the sale of any such
participation.

 

11F.                        Survival of Representations and Warranties; Entire
Agreement.  All representations and warranties contained herein or in any other
Transaction Documents or made in writing by or on behalf of the Company or any
Guarantor in connection herewith or therewith shall survive the execution and
delivery of this Agreement, the other Transaction Documents and the Notes, the
transfer by any Purchaser of any Note or portion thereof or interest therein and
the payment of any Note, and may be relied upon by any Transferee, regardless of
any investigation made at any time by or on behalf of any Purchaser or any
Transferee.  Subject to the preceding sentence, this Agreement, the other
Transaction Documents and the Notes embody the entire agreement and
understanding between the Purchasers, the Parent and the Company with respect to
the subject matter hereof and supersede all prior agreements and understandings
relating to such subject matter.

 

11G.                      Successors and Assigns.  All covenants and other
agreements in this Agreement by or on behalf of any of the parties hereto shall
bind and inure to the benefit of the respective successors and assigns of the
parties hereto (including, without limitation, any Transferee) whether so
expressed or not.

 

11H.                      Independence of Covenants.  All covenants hereunder
and in the other Transaction Documents shall be given independent effect so that
if a particular action or condition is prohibited by any one of such covenants,
the fact that it would be permitted by an exception to, or otherwise be in
compliance within the limitations of,  another covenant shall not (i) avoid the
occurrence of a Default or Event of Default if such action is taken or such
condition exists or (ii) in any way prejudice an attempt by the holder of any
Note to prohibit through equitable action or otherwise the taking of any action
by the Parent or any Subsidiary which would result in a Default or Event of
Default.

 

11I.                           Notices.  All written communications provided for
hereunder shall be sent by first class mail or nationwide overnight delivery
service (with charges prepaid) and (i) if to any Purchaser, addressed to such
Purchaser at the address specified for such communications in the Purchaser
Schedule attached hereto, or at such other address as such Purchaser shall have
specified to the Company in writing, (ii) if to any other holder of any Note,
addressed to such other holder at such address as such other holder shall have
specified to the Company in writing or, if any such other holder shall not have
so specified an address to the Company, then addressed to such other holder in
care of the last holder of such Note which shall have so specified an address to
the Company, and (iii) if to the Parent or the Company, addressed to it at 1101
Skokie Boulevard, Suite 300, Northbrook, Illinois, 60062, Attention: Andrea K.
Tarbox, or

 

64

--------------------------------------------------------------------------------


 

at such other address as the Company shall have specified to the holder of each
Note in writing; provided, however, that any such communication to the Company
may also, at the option of the holder of any Note, be delivered by any other
means either to the Company at its address specified above or to any officer of
the Company.

 

11J.                        Payments Due on Non-Business Days.  Anything in this
Agreement or the Notes to the contrary notwithstanding, any payment of principal
of, interest on or Yield-Maintenance Amount payable with respect to any Note
that is due on a date other than a Business Day shall be made on the next
succeeding Business Day without including the additional days elapsed in the
computation of the interest payable on such next succeeding Business Day.

 

11K.                      Satisfaction Requirement.  If any agreement,
certificate or other writing, or any action taken or to be taken, is by the
terms of this Agreement required to be satisfactory to any Purchaser, to any
holder of a Note or to the Required Holder(s), the determination of such
satisfaction shall be made by such Purchaser, such holder or the Required
Holder(s), as the case may be, in the sole and exclusive judgment (exercised in
good faith) of the Person or Persons making such determination.

 

11L.                       GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY,
THE LAW OF THE STATE OF ILLINOIS (EXCLUDING ANY CONFLICTS OF LAW RULES WHICH
WOULD OTHERWISE CAUSE THIS AGREEMENT TO BE CONSTRUED OR ENFORCED IN ACCORDANCE
WITH, OR THE RIGHTS OF THE PARTIES TO BE GOVERNED BY, THE LAWS OF ANY OTHER
JURISDICTION).

 

11M.                    SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.  ANY
LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT, THE NOTES OR THE
OTHER TRANSACTION DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE STATE OF
ILLINOIS IN COOK COUNTY, ILLINOIS, OR OF THE UNITED STATES FOR THE NORTHERN
DISTRICT OF ILLINOIS AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF
THE PARENT AND THE COMPANY HEREBY IRREVOCABLY ACCEPTS, UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS WITH RESPECT TO ANY SUCH ACTION OR
PROCEEDING.  EACH OF THE PARENT AND THE COMPANY FURTHER IRREVOCABLY CONSENTS TO
THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH
ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED
MAIL, POSTAGE PREPAID, TO IT AT ITS ADDRESS PROVIDED IN PARAGRAPH 11I OR TO CT
CORPORATION SYSTEM AT 208 SOUTH LASALLE STREET, CHICAGO, ILLINOIS  60604, SUCH
SERVICE TO BECOME EFFECTIVE UPON RECEIPT.  EACH OF THE PARENT AND THE COMPANY
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER JURISDICTION BY SUIT ON SUCH
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING HEREIN SHALL AFFECT
THE RIGHT OF ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED
BY LAW OR TO

 

65

--------------------------------------------------------------------------------


 

COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE PARENT AND/OR THE
COMPANY IN ANY OTHER JURISDICTION.  EACH OF THE PARENT AND THE COMPANY HEREBY
IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR
IN CONNECTION WITH THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS BROUGHT IN
ANY OF THE AFORESAID COURTS AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT
TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT
IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  TO THE EXTENT THAT
THE PARENT OR THE COMPANY HAS OR MAY HEREAFTER ACQUIRE IMMUNITY FROM
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OF
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION, EXECUTION
OR OTHERWISE WITH RESPECT TO ITSELF OR ITS PROPERTY), EACH OF THE PARENT AND THE
COMPANY HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS
UNDER THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS.  EACH OF THE PARENT AND
THE COMPANY AND EACH PURCHASER HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
THEREBY.

 

11N.                      Severability.  Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

11O.                     Descriptive Headings; Advice of Counsel;
Interpretation; Time of the Essence.  The descriptive headings of the several
paragraphs of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.  Each party to this Agreement represents to
the other parties to this Agreement that such party has been represented by
counsel in connection with this Agreement and the other Transaction Documents,
that such party has discussed this Agreement and the other Transaction Documents
with its counsel and that any and all issues with respect to this Agreement and
the other Transaction Documents have been resolved as set forth herein and
therein.  No provision of this Agreement or any other Transaction Document shall
be construed against or interpreted to the disadvantage of any party hereto by
any court or other governmental or judicial authority by reason of such party
having or being deemed to have structured, drafted or dictated such provision. 
Time is of the essence in the performance of this Agreement and the other
Transaction Documents.

 

11P.                       Counterparts; Facsimile or Electronic Signatures. 
This Agreement may be executed in any number of counterparts (or counterpart
signature pages), each of which counterparts shall be an original but all of
which together shall constitute one instrument.  Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or

 

66

--------------------------------------------------------------------------------


 

electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

11Q.                     Severalty of Obligations.  The sales of Notes to the
Purchasers are to be several sales, and the obligations of the Purchasers under
this Agreement are several obligations.  No failure by any Purchaser to perform
its obligations under this Agreement shall relieve any other Purchaser or the
Company of any of its obligations hereunder, and no Purchaser shall be
responsible for the obligations of, or any action taken or omitted by, any other
Purchaser hereunder.

 

11R.                      Independent Investigation.  Each Purchaser represents
to and agrees with each other Purchaser that it has made its own independent
investigation of the condition (financial and otherwise), prospects and affairs
of the Parent and its Subsidiaries in connection with its purchase of the Notes
hereunder and has made and shall continue to make its own appraisal of the
creditworthiness of the Company.  No holder of Notes shall have any duties or
responsibility to any other holder of Notes, either initially or on a continuing
basis, to make any such investigation or appraisal or to provide any credit or
other information with respect thereto.  No holder of Notes is acting as agent
or in any other fiduciary capacity on behalf of any other holder of Notes.

 

11S.                       Directly or Indirectly.  Where any provision in this
Agreement refers to actions to be taken by any Person, or which such Person is
prohibited from taking, such provision shall be applicable whether the action in
question is taken directly or indirectly by such Person.

 

11T.                       Confidential Information.  For the purposes of
this paragraph 11T, “Confidential Information” means information delivered to
any Purchaser by or on behalf of the Parent or any Subsidiary in connection with
the transactions contemplated by or otherwise pursuant to this Agreement that is
proprietary in nature and that was clearly marked or labeled or otherwise
adequately identified when received by such Purchaser as being confidential
information of the Parent or such Subsidiary, provided that such term does not
include information that (a) was publicly known or otherwise known to such
Purchaser prior to the time of such disclosure, (b) subsequently becomes
publicly known through no act or omission by such Purchaser or any person acting
on such Purchaser’s behalf, (c) otherwise becomes known to such Purchaser other
than through disclosure by the Parent or any Subsidiary or (d) constitutes
financial statements delivered to such Purchaser under paragraph 5A that are
otherwise publicly available, provided that financial statements posted to a
website to satisfy the delivery requirements of paragraph 5A shall not be deemed
to be publicly available unless such financial statements, on such website or
otherwise, are publicly available.  Each Purchaser will maintain the
confidentiality of such Confidential Information in accordance with procedures
adopted by such Purchaser in good faith to protect confidential information of
third parties delivered to such Purchaser, provided that such Purchaser may
deliver or disclose Confidential Information to (i) its directors, officers,
employees, attorneys, trustees and affiliates (to the extent such disclosure
reasonably relates to the administration of such Purchasers’ investments),
(ii) its financial advisors, agents and other professional advisors who agree to
hold confidential the Confidential Information substantially in accordance with
the terms of this paragraph 11T, (iii) any other holder of any securities of the
Company or the Parent (if such holder has agreed in writing prior to its receipt
of such Confidential Information to be bound by the provisions of

 

67

--------------------------------------------------------------------------------


 

this paragraph 11T), (iv) any Institutional Investor to which it sells or offers
to sell any securities of the Company or the Parent or any part thereof or any
participation therein (if such Person has agreed in writing prior to its receipt
of such Confidential Information to be bound by the provisions of this paragraph
11T), (v) any Person from which it offers to purchase any security of the
Company or the Parent (if such Person has agreed in writing prior to its receipt
of such Confidential Information to be bound by the provisions of this paragraph
11T), (vi) any federal or state regulatory authority having jurisdiction over
such Purchaser, (vii) the National Association of Insurance Commissioners or the
Securities Valuation Office or, in each case, any similar organization, or any
nationally recognized rating agency that requires access to information about
such Purchaser’s investment portfolio, or (viii) any other Person to which such
delivery or disclosure may be necessary or appropriate (w) to effect compliance
with any law, rule, regulation or order applicable to such Purchaser, (x) in
response to any subpoena or other legal process, (y) in connection with any
litigation to which such Purchaser is a party or (z) if an Event of Default has
occurred and is continuing, to the extent such Purchaser may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or for the protection of the rights and remedies under such
Purchaser’s Notes, this Agreement or any other Transaction Document.  Each
holder of a Note, by its acceptance of a Note, will be deemed to have agreed to
be bound by and to be entitled to the benefits of this paragraph 11T as though
it were a party to this Agreement.  On reasonable request by the Company in
connection with the delivery to any holder of a Note of information required to
be delivered to such holder under this Agreement or requested by such holder
(other than a holder that is a party to this Agreement or its nominee), such
holder will enter into an agreement with the Company embodying the provisions of
this paragraph 11T.

 

11U.                       Transaction References.  Each of the Parent and the
Company agrees that Prudential Financial Management, Inc. or any of its
Affiliates may (a) refer to its role in originating the purchase of the Notes
from the Company, as well as the identity of the Parent and the Company and the
aggregate principal amount and issue date of the Notes, on its internet site or
in marketing materials, press releases, published “tombstone” announcements or
any other print or electronic medium and (b) display the Parent’s and/or the
Company’s corporate logo in conjunction with any such reference.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT
BLANK.  SIGNATURES ON THE FOLLOWING PAGE.]

 

68

--------------------------------------------------------------------------------


 

11V.       Binding Agreement.  When this Agreement is executed and delivered by
the Company, the Parent and each of the Purchasers it shall become a binding
agreement between the Company, the Parent and each of the Purchasers.

 

 

Very truly yours,

 

 

 

KAPSTONE PAPER AND PACKAGING

 

CORPORATION

 

 

 

 

 

By:

 /s/ Roger W. Stone

 

 

Name:

Roger W. Stone

 

 

Title:

Chairman of the Board and CEO

 

 

 

 

 

KAPSTONE KRAFT PAPER CORPORATION

 

 

 

 

 

By:

 /s/ Roger W. Stone

 

 

Name:

Roger W. Stone

 

 

Title:

Chief Executive Officer

 

69

--------------------------------------------------------------------------------


 

The foregoing Agreement is
hereby accepted as of the
date first above written.

 

THE PRUDENTIAL INSURANCE COMPANY

  OF AMERICA

 

 

By:

G. Anthony Coletta

 

 

Vice President

 

--------------------------------------------------------------------------------